

Exhibit 10.3
Execution Copy
 

LICENSE AGREEMENT
This License Agreement (this “Agreement”), entered into as of December 11, 2014
(the “Effective Date”), is made by and between Array BioPharma Inc., a Delaware
corporation, having offices at 3200 Walnut Street, Boulder, Colorado 80301, and
Oncothyreon Inc., a Delaware corporation, having offices at 2601 Fourth Ave.,
Suite 500, Seattle WA 98121.
BACKGROUND
A.Oncothyreon and Array were parties to a Development and Commercialization
Agreement entered into between the parties on May 29, 2013 (the “Original
Agreement”) under which the parties have been collaborating with respect to the
development of ARRY-380 (as defined below).
B.    Array owns the Array Technology (as defined below) and Oncothyreon desires
to obtain an exclusive license under Array’s rights in the Array Technology on
the terms and conditions set forth below.
C.    Oncothyreon and Array desire that the Original Agreement will be
terminated and superseded by this Agreement as of the Effective Date.
NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 1
DEFINITIONS
Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.
1.1    “Affiliate” means any entity which controls, is controlled by or is under
common control with Oncothyreon or Array. For purposes of this definition,
“control” means beneficial ownership (direct or indirect) of at least fifty
percent (50%) of the shares of the subject entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
for the election of the corresponding managing authority).
1.2    “Array” means Array BioPharma Inc.
1.3    “Array Indemnitees” has the meaning set forth in Section 10.1.
1.4    “Array Know-How” means any Know-How Controlled by Array and/or its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement relating to Product that is reasonably necessary for the research,
development, manufacture, use or commercialization of Product in the Field. For
the avoidance of doubt, “Array Know-How” shall include Array’s ownership
interest in any Joint Know-How and “Array Know-How” shall not include Regulatory
Filings.

    
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.    

--------------------------------------------------------------------------------



1.5    “Array Technology” means the Array Know-How and Licensed Patents.
1.6    “Assumed Contracts” has the meaning set forth in Section 2.6.1.
1.7     “Assumed Liabilities” has the meaning set forth in Section 2.7.
1.8    “ARRY-380” means that certain synthetic chemical entity described in
Exhibit A hereto.
1.9    “ARRY-380 Patents” means Licensed Patents other than the Multi-use
Patents, including, without limitation, the patents and patent applications
listed in Exhibit B-2 hereto.
1.10    “Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in Seattle, WA or Boulder, CO, are authorized or
required by law to remain closed.
1.11    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.12    “Calendar Year” means a period of twelve (12) consecutive calendar
months ending on December 31. For purposes hereof, the period from the Effective
Date through December 31, 2014 shall be deemed the first (1st) Calendar Year.
1.13    “Change of Control” means: (i) the acquisition, directly or indirectly,
by any person, entity or “group” (within meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, by means of a transaction or
series of related transactions, of (a) beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party (or the surviving
entity, as applicable, whether by merger, consolidation, reorganization, tender
offer or other similar means), or (b) all, or substantially all, of the assets
of a Party and its Affiliates; or (ii) any consolidation or merger of a Party
with or into any Third Party, or any other corporate reorganization involving a
Third Party, in which those persons or entities that are stockholders of the
Party immediately prior to such consolidation, merger or reorganization (or
prior to any series of related transactions leading up to such event) own fifty
percent (50%) or less of the surviving entity’s voting power immediately after
such consolidation, merger or reorganization.
1.14    “Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.
1.15    “Commercially Reasonable Efforts” means the expenditure of those efforts
and resources used consistent with the usual practice of Oncothyreon in actively
and diligently pursuing development or commercialization of its other similarly
important innovative pharmaceutical products with similarly significant market
potential and at a similar stage in development.
1.16    “Competing Product” means any product, whether or not containing
ARRY-380, that includes, as an active pharmaceutical ingredient, a small
molecule agent that (i) directly binds to and inhibits the activity of [***] and
(ii) selectively inhibits [***] with at least [***] times the

2
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



inhibitory activity that such small molecule agent has against any other
biological target. It is understood and agreed that the compound known as [***],
and any salt, hydrate, solvate, clathrate, polymorph or isomer thereof, is not
and shall not be deemed a Competing Product.
1.17     “Confidential Information” has the meaning set forth in Section 9.1.
1.18    “Control” or “Controlled” means, with respect to any Know How, Patent
Rights, other intellectual property rights, or any proprietary or trade secret
information (“IP Rights”), the legal authority or right (whether by ownership,
license or otherwise) of a Party and/or its Affiliates to grant the licenses or
sublicenses, of the scope set forth herein, of or under such Know How, Patent
Rights, or intellectual property rights to another Person, or to otherwise
disclose such proprietary or trade secret information to another Person, without
(a) breaching the terms of any agreement with a Third Party, or misappropriating
the proprietary or trade secret information of a Third Party or (b) giving rise
to any payment obligation to any Third Party; provided, however, that if such IP
Rights would otherwise be deemed to be Controlled under this definition but for
the use or practice of such IP Rights being subject to a payment obligation to a
Third Party, such IP Rights shall never-the-less be deemed to be Controlled by
the Party granting the applicable right, license or sublicense if the other
Party agrees in writing to reimburse all amounts owed to such Third Party as a
result of the other Party’s exercise of such right, license or sublicense.
1.19    “Dana Farber Study” means that certain investigator sponsored clinical
trial of the Product being conducted by Dr. Nancy Lin, MD pursuant to that
certain Clinical Research Support Agreement between Array and Dana
Farber/Partners Cancer Care effective July 25, 2013 ("Dana Farber Agreement").
1.20     “Data” means any and all research data, results, pharmacology data,
medicinal chemistry data, preclinical data, clinical data (including
investigator reports (both preliminary and final), statistical analysis, expert
opinions and reports, safety and other electronic databases), in any and all
forms, including files, reports, raw data, source data (including patient
medical records and original patient report forms, but excluding
patient-specific data to the extent required by applicable laws, rules or
regulations) and the like, in each case directed to, resulting from or used in
the development, manufacture or commercialization of Product hereunder or under
the Original Agreement.
1.21     “Development Data” means (i) all Data from clinical trials of the
Product; and (ii) all research Data, preclinical Data, manufacturing Data and
other information, together with all reports, analyses and summaries on or of
such Data, in each case that are generated by or under authority of a Party
either under the Development Program (as defined in the Original Agreement) or
by Array with respect to ARRY-380 or a Product prior to the Effective Date. For
such purposes, “Development Data” shall include (1) raw Data, study protocols,
study results, analytical methodologies, manufacturing processes, materials
lists, batch records, vendor information, validation documentation, and the
like, and (2) expert opinions, analyses, reports and the like, relating to the
Data, including in each case electronic information and databases embodying such
Data.
1.22    “EMA” means the European Medicines Agency or any successor entity
thereto.

3
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



1.23    “Excluded Liabilities” has the meaning set forth in Section 2.7.
1.24    “FDA” means the U.S. Food and Drug Administration or any successor
entity thereto.
1.25    “Field” means all human and animal therapeutic, diagnostic and
prophylactic uses.
1.26    “First Commercial Sale” means, with respect to a country, the first
commercial sale of a Product in the Field in such country by Oncothyreon, its
Affiliates or Sublicensees. Sales for clinical study purposes, “Early Access
Programs” or similar uses shall not constitute a First Commercial Sale. In
addition, sales of a Product by and between Oncothyreon and its Affiliates and
Sublicensees shall not constitute a First Commercial Sale.
1.27    “FTE” means a full time equivalent person year (consisting of 1880 hours
per year) of work performing the activities set forth in Sections 2.3.1 and/or
2.3.2. For clarity, indirect personnel (including support functions such as
managerial, financial, legal or business development) shall not constitute FTEs.
Notwithstanding the foregoing, the time of a single individual shall not account
for more than one FTE for a given Calendar Year (or applicable pro-rata portion
of an FTE during any Calendar Quarter or other period of less than a Calendar
Year).
1.28    “FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by personnel of Array or its
Affiliates in the particular period to the direct performance of Transition
Services and (b) the FTE Rate.
1.29    “FTE Rate” means a rate per FTE equal to [***] per annum (which may be
prorated on a daily or hourly basis as necessary) with respect to Transition
Services. “FTE Rate” shall be deemed to include all direct and indirect costs of
Array’s FTEs (including personnel and travel expenses, and the costs of
managerial, financial, legal or business development personnel supporting the
activities of such FTEs).
1.30    “GAAP” means U.S. generally accepted accounting principles.
1.31    “Good Clinical Practice” means the current standards for clinical trials
for pharmaceuticals, as set forth in the ICH guidelines and applicable
regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by the EMA and other
organizations and governmental agencies in Major EU Countries to the extent such
standards are not less stringent than United States Good Clinical Practice.
1.32    “Good Laboratory Practice” means the current standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations or the Good Laboratory Practice principles of the
Organization for Economic Co-Operation and Development (“OECD”), as amended from
time to time, and such standards of good laboratory practice as are required by
the EMA and other organizations and governmental agencies in Major EU Countries,
to the extent such standards are not less stringent than United States Good
Laboratory Practice.
1.33    “Good Manufacturing Practice” means the part of quality assurance which
ensures that products are consistently produced and controlled in accordance
with the quality standards

4
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



appropriate to their intended use as defined in 21 C.F.R. § 210 and 211,
European Directive 2003/94/EC, Eudralex 4, Annex 16, and applicable United
States, European Union, and ICH Guidance and/or regulatory requirements for a
product.
1.34    “Indemnification Claim Notice” has the meaning set forth in
Section 10.3.2.
1.35    “Indemnified Party” has the meaning set forth in Section 10.3.2.
1.36    “Indemnifying Party” has the meaning set forth in Section 10.3.2.
1.37    “Insolvency Event” means, in relation to either Party, any one of the
following: (a) that Party is the subject of voluntary or involuntary bankruptcy
proceedings instituted on behalf of or against such Party (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(b) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that Party
(collectively, the “Receiver”) and that Party has not caused the underlying
action or the Receiver to be dismissed within sixty (60) days after the
Receiver’s appointment; (c) the Board of Directors have passed a resolution to
wind up that Party (other than a resolution for the solvent reconstruction or
reorganization of that Party) or to make an application for an administration
order or to appoint an administrator; or (d) that Party makes a general
assignment, composition or arrangement with or for the benefit of all or the
majority of that Party’s creditors.
1.38    “Joint Know-How” means any Know-How generated under the Original
Agreement and/or this Agreement which is jointly owned, or jointly Controlled,
by Array and Oncothyreon and/or their respective Affiliates at any time during
the term of this Agreement.
1.39    “Joint Patents” means any Patent Rights conceived, developed or reduced
to practice under the Original Agreement and/or this Agreement which are jointly
owned, or jointly Controlled, by Array and Oncothyreon and/or their respective
Affiliates at any time during the term of this Agreement.
1.40    “Know-How” means all technical information, know-how and Data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical Data, instructions, processes, formulae, expertise and
information, relevant to the development, manufacture, use or commercialization
of and/or which may be useful in studying, testing, development, production or
formulation of products, or intermediates for the synthesis thereof.
1.41    “Liabilities” means debts, liabilities and obligations, whether accrued
or fixed, absolute or contingent, matured or unmatured, determined or
determinable, known or unknown, asserted or unasserted.

5
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



1.42    “Licensed Patents” means any Patent Rights Controlled by Array and/or
its Affiliates as of the Effective Date or thereafter during the term of this
Agreement having claims covering ARRY-380 and/or Product, their use,
composition, formulation, preparation or manufacture or having claims that are
reasonably necessary for the research, development, manufacture, use or
commercialization of Product in the Field, including, without limitation, the
patents and patent applications listed in Exhibit B hereto. For the avoidance of
doubt, “Licensed Patents” shall include Array’s ownership interest in any Joint
Patents.
1.43    “Lien” means, with respect to any asset, any mortgage, deed of trust,
pledge, lien, encumbrance, charge, security interest, collateral assignment,
claim, charge, adverse claim of title, restriction or encumbrance of any kind in
respect of such asset (including any restriction on (a) the voting of any
security or the transfer of any security or other asset, (b) the receipt of any
income derived from any asset, (c) the use of any asset, or (d) the possession,
exercise or transfer of any other attribute of ownership of any asset).
1.44     “Major EU Country” means France, Germany, Italy, Spain and the United
Kingdom.
1.45    “Marketing Approval” means, with respect to each country, approval by
the FDA or the applicable health regulatory authority in or for such country
that is the counterpart of the FDA, of the applicable MAA for Product filed in
or for such country.
1.46    “Marketing Approval Application” or “MAA” means a New Drug Application,
or similar application for Marketing Approval, required under the United States
Federal Food, Drug and Cosmetics Act and the regulations promulgated thereunder,
or a comparable filing for Marketing Approval in or for a given country, in each
case with respect to Product.
1.47    “Multi-use Patents” means a subset of the Licensed Patents consisting of
the patents and patent applications identified in Exhibit B-1, as the same may
be updated from time-to-time to reflect applicable newly filed siblings or
progeny.
1.48    “Net Proceeds” means all cash payments and other consideration received
by Oncothyreon or one of its Affiliates for a grant of a Sublicense to a
Sublicensee, including without limitation, up-front payments, milestone
payments, Premium on Equity, but excluding running royalties, less any
applicable withholding taxes, unless and until Oncothyreon or its Affiliates
recoup such taxes through a credit against taxes due. Net Proceeds shall not
include any amounts received by Oncothyreon or its Affiliates (A) for the
funding of research and development activities relating to a Product at
reasonable and customary rates (including, for the avoidance of doubt, periodic
reimbursements, in arrears, for research and development activities undertaken
after execution of the applicable Sublicense), (B) for the supply of Product at
a reasonable and customary transfer price, (C) in the form of loans at
reasonable and customary rates of interest, (D) as payment for equity, other
than Premium on Equity, and (E) reimbursement of patent prosecution and
maintenance expenses. For the avoidance of doubt, the performance of development
or commercialization activities, or associated manufacturing, by a Sublicensee
or its Third Party contractors shall not, by itself, constitute “other
consideration” to be included within the definition of Net Proceeds. Any dispute
between the Parties with respect to the determination of the value of any “other

6
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



consideration” to be included within the definition of Net Proceeds shall be
determined pursuant to Section 12.2.1.
(a)    “Premium on Equity” means the amount by which cash amounts received by
Oncothyreon for a particular equity security exceed the Fair Market Value of
such security.
(b)    “Fair Market Value” of an equity security means (i) if the equity
security is traded on a National Exchange, then Fair Market Value shall equal
the average closing sale price of a share of such equity security as reported on
the National Exchange for the five (5) trading days immediately preceding, and
the five (5) trading days including and following, the date payment is received
for such security from the Sublicensee; (ii) if the equity security is not
traded on a National Exchange, then Fair Market Value shall be determined on the
basis of the common stock equivalents of such equity security, and shall equal
the effective gross price per share of a common stock equivalent of Oncothyreon
(subject to appropriate adjustments for stock splits, stock dividends,
recapitalizations, reorganizations and combinations) in the last sale of equity
securities by Oncothyreon to Third Parties other than the Sublicensee (but
including sales to such other Third Parties made at the same time as the sale to
the Sublicensee) within the preceding six (6) months. If no shares have been
issued as provided in subsection (ii), the board of directors of Oncothyreon
shall determine the Fair Market Value in good faith, provided that Array shall
have the right to request a determination by an independent expert selected by
mutual agreement of the Parties.
(c)    “National Exchange” means the New York Stock Exchange, the American Stock
Exchange, any national market system (including without limitation the Nasdaq
National Market), or the European or Japanese equivalent of such an exchange or
market system.
(d)    In the event that Oncothyreon grants a Sublicense to a Sublicensee and
obtains equity or other ownership interest in the Sublicensee in consideration
of such grant, then (i) to the extent that such equity is in the form of
securities that are then immediately publicly tradable without restriction
(“Marketable Securities”), Oncothyreon shall promptly distribute the applicable
share thereof to Array calculated in accordance with Section 5.3; and (ii) to
the extent such equity is not in the form of Marketable Securities, any cash
payment received by Oncothyreon for or in respect of such equity and other
ownership interests (including by way of dividend or distribution, or proceeds
from sale of such equity or other ownership interest) shall be included within
Net Proceeds hereunder.
1.49    “Net Sales” means the gross invoice price received by Oncothyreon, its
Affiliates and Sublicensees, and their affiliates and sublicensees (as
applicable, “Selling Party”), for Products sold by such Selling Party under this
Agreement in arm’s length sales to Third Parties less deductions allowed to the
Third Party customer by the Selling Party, to the extent actually taken by the
Third Party customer, on such sales for:
(a)    trade, quantity, and cash discounts;
(b)    credits, rebates and chargebacks (including those to managed-care
entities and government agencies), and allowances or credits to customers on
account of rejection

7
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



or returns (including, but not limited to, wholesaler and retailer returns) or
on account of retroactive price reductions affecting such Product;
(c)    freight, postage and duties, and transportation charges specifically
relating to Product, including handling and insurance thereto; and
(d)    sales (such as VAT or its equivalent) and excise taxes, other consumption
taxes, customs duties and compulsory payments to governmental authorities and
any other governmental charges imposed upon the sale of the Product to Third
Parties.
Sales among Oncothyreon and its Affiliates and Sublicensees and their affiliates
and sublicensees shall be excluded from the computation of Net Sales, and no
royalties will be payable on such sales except where such entities are end
users; provided, however, that any subsequent resale to a Third Party shall be
included within Net Sales. In addition, Oncothyreon may exclude from Net Sales a
reasonable provision for uncollectible accounts, to the extent such reserve is
determined in accordance with GAAP, consistently applied across all product
lines of the particular Selling Party, until such amounts are actually
collected. Net Sales shall not include, and no royalty shall be due on, Products
used in clinical trials or other research and development activities, or
Products given as samples. With respect to Products, if any, that are sold at a
discount in “bundles” with other products or services (i.e., sold together in a
single sales transaction with other products or services for which separate
prices are charged in such transaction), if the amount invoiced for the
applicable Products represents a discount greater than the average discount for
all products and services in the applicable “bundle,” then Net Sales for such
“bundled” Product shall be determined using a sales price based on the average
discount for all products and services in the applicable “bundle,” less
applicable deductions as set forth above. Any dispute between the Parties with
respect to adjustments as described in the preceding sentence for Products sold
in “bundles” shall be determined pursuant to Section 12.2.1.
1.50    “Oncothyreon” means Oncothyreon Inc.
1.51    “Oncothyreon Indemnitees” has the meaning set forth in Section 10.2.
1.52    “Oncothyreon Patents” means any Patent Rights owned or in-licensed by
Oncothyreon, to the extent such Patent Rights: (a) claim inventions conceived by
Oncothyreon or its third party contractors as of the Effective Date, or (b) are
directed to the formulation of the Product. For the avoidance of doubt,
“Oncothyreon Patents” shall include Oncothyreon’s ownership interest in any
Joint Patents.
1.53    “Out-of-Pocket Costs” means direct expenses paid or payable to Third
Parties which are specifically identifiable and incurred for services or
materials provided by them in support of Array’s performance of the Transition
Services; such expenses to have been recorded as income statement items in
accordance with GAAP. For clarity, Out-of-Pocket Costs do not include capital
expenditures, payments for internal salaries or benefits; facilities; utilities;
general office or laboratory supplies; information technology; and the like, or
any expenses incurred by FTEs (all of which shall be deemed included within the
FTE Rate and not otherwise reimbursable).

8
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



1.54    “Party” or “Parties” means Array and Oncothyreon or Array or
Oncothyreon, as indicated by the context.
1.55    “Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.
1.56    “Payee” has the meaning set forth in Section 6.2.
1.57    “Person” means any individual, partnership, limited liability company,
corporation, firm, association, unincorporated organization, joint venture,
trust or other entity.
1.58    “Payor” has the meaning set forth in Section 6.2.
1.59     “Phase III Clinical Trial” means a human clinical trial that would
satisfy the requirements of 21 CFR 312.21(c).
1.60    “Product” means a pharmaceutical preparation for human use incorporating
ARRY-380 as an active ingredient.
1.61    “Regulatory Authority” means any governmental agency or authority
responsible for granting clinical trial authorizations or Marketing Approvals
for Product, including the FDA, EMA and any corresponding national or regional
regulatory authorities, excluding ethics committees (national and/or local).
1.62    “Regulatory Filings” means, with respect to Product, any submission to a
Regulatory Authority of any regulatory application together with any related
correspondence and documentation (including minutes of any meetings, telephone
conferences or discussions with any Regulatory Authority), and shall include,
without limitation, any submission to a regulatory advisory board, marketing
authorization application, and any supplement or amendment thereto. For the
avoidance of doubt, Regulatory Filings shall include any IND, MAA or the
corresponding application in any other country or group of countries.
1.63    “Royalty Term” has the meaning set forth in Section 5.6.
1.64    “Senior Officers” means, for Array, the Chief Executive Officer of Array
BioPharma Inc. or its designee, and for Oncothyreon, the Chief Executive Officer
of Oncothyreon Inc. or its designee, provided that in each case the designee
shall be an individual with sufficient seniority and authority to make decisions
for the matter at issue.
1.65    “Sublicense” means the grant of a license, sublicense or other right by
Oncothyreon and/or its Affiliates to a non‑Affiliate Third Party to use and sell
Product, provided that such Third Party (a) is responsible for some or all of
the marketing and promotion of Product within the applicable territory or (b)
pays to Oncothyreon or its Affiliates additional consideration attributable and
allocable to the license for Product (such as upfront payments, royalties or
commissions) beyond the price for the purchase of Product. For the avoidance of
doubt, licenses or sublicenses to Third

9
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Party distributors that do not have responsibility for promotion of Product
within the applicable territory and do not pay such additional consideration, or
to Third Party contract manufacturers for the purpose of manufacturing Product
for Oncothyreon or Sublicensees, are not “Sublicenses.”
1.66    “Sublicensee” means a non-Affiliate Third Party to whom Oncothyreon
and/or its Affiliates have granted a Sublicense.
1.67     “Territory” means worldwide.
1.68    “Third Party” means any entity other than Array and its Affiliates and
Oncothyreon and its Affiliates.
1.69    “Third Party License(s)” has the meaning set forth in Section 5.7.1.
1.70    “Transition Services” has the meaning set forth in Section 2.3.2.
1.71    “United States” or “U.S.” means the United States of America and its
territories and possessions.
1.72    “Valid Claim” shall mean a claim of (a) an issued and unexpired patent,
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a pending patent application that has not been finally
abandoned or finally rejected or expired and which has been pending for no more
than seven (7) years from the date of filing of such application as a utility,
non-provisional application.
1.73    Interpretation. In this Agreement unless otherwise specified:
(a)    “includes” and “including” means respectively includes and including
without limitation;
(b)    a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;
(c)    words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;
(d)    unless the context requires a different interpretation, the word “or” has
the inclusive meaning that is typically associated with the phrase “and/or”;
(e)    the Exhibits and other attachments form part of the operative provisions
of this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the Exhibits and attachments;

10
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



(f)    the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement; and
(g)    the Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party participated in the preparation of this Agreement.
ARTICLE 2
TRANSFER OF RESPONSIBILITES
2.1    Termination of Original Agreement. The Parties acknowledge and agree
that, subject to Section 5.2, the Original Agreement is hereby terminated in its
entirety as of the Effective Date. Notwithstanding the foregoing and any
provision of the Original Agreement to the contrary, only the following
provisions of the Original Agreement shall survive: Sections 3.5 (first two
sentences only), 12.4 and 13.1, provided that, subject to Section 5.2, the
foregoing shall not be deemed to extinguish any claims, rights or obligations
that accrued to a Party under the Original Agreement prior to its termination
under this Section 2.1, which claims, rights and obligations shall survive.
2.2    Oncothyreon Responsibilities. Effective as of the Effective Date,
Oncothyreon shall be solely responsible for all pre-clinical and clinical
development, regulatory and commercialization activities for Product, as
described in more detail in Article 4.
2.3    Technology Transfer.
2.3.1    Array shall deliver (or have delivered by the applicable manufacturer
or other contractor) to Oncothyreon all Array Know-How Controlled by Array
and/or its Affiliates that (a) physically exists as of the Effective Date, (b)
is necessary, or reasonably useful for, the development and commercialization of
Product and (c) has not been previously transferred to Oncothyreon. Each Party
shall bear its own costs of conducting the technology transfer activities under
this Section 2.3.1, provided that Array shall not be obligated to (i) devote
[***] to such technology transfer activities, and (ii) perform any technology
transfer activities after the first anniversary of the Effective Date.
Notwithstanding the foregoing, in the event that the technology transfer
contemplated in this Section 2.3.1 is not completed within the [***] provided
for above, Array agrees to provide such reasonable additional assistance as
Oncothyreon may request in order to complete such transfer, subject to
Oncothyreon’s reimbursement of the FTE Costs and Out-of-Pocket Costs incurred by
Array in providing such assistance. For clarity, physical existence means: (A)
with respect to data and other information within such Know-How, that such data
and other information is physically embodied, documented, or recorded in any
medium (including databases, emails, materials within such Know-How, or
laboratory notebooks); and (B) with respect to materials within such Know-How,
that samples or specimens of such materials have been produced and subsist as of
the Effective Date. A preliminary list of the Array Know-How to be transferred
is set forth in Exhibit C.
2.3.2    Array shall provide to Oncothyreon transition services assistance as
requested by Oncothyreon, as set forth in more detail in Exhibit C (“Transition
Services”).

11
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Oncothyreon shall be responsible for all FTE Costs and Out-of-Pocket Costs
incurred by Array to perform the Transition Services, in accordance with the
budget set forth in Exhibit C.
2.4    Product Inventory. Oncothyreon shall purchase from Array the [***] of
Product owned Array for a purchase price of [***]. Such purchased Product,
together with the Product inventory previously purchased by Oncothyreon that
remains in Array’s possession as of the Effective Date as set forth in Exhibit D
(collectively, “Product Inventory”) shall be made available ExW with title and
risk of loss with respect to the Product Inventory passing to Oncothyreon at
such time as the Product Inventory is made available on Array’s loading dock for
shipment.
2.5    Regulatory Filings. Array hereby assigns and shall cause to be assigned
to Oncothyreon or its designee (or to the extent not so assignable, Array shall
take all reasonable actions to make exclusively available to Oncothyreon or its
designee the benefits of) all Regulatory Filings Controlled by Array and/or its
Affiliates as of the Effective Date, including those set forth on Exhibit E.
2.6    Assumed Contracts.
2.6.1    Subject to the terms of the Agreement, Array hereby assigns, and shall
cause to be assigned, to Oncothyreon, and Oncothyreon shall assume, all rights
of Array under the contracts set forth on Exhibit F (collectively, the “Assumed
Contracts”).
2.6.2    Notwithstanding Section 2.6.1, this Agreement shall not constitute an
agreement to assign any contract if an attempted assignment or transfer thereof,
without the consent of a third party thereto, would constitute a breach or other
contravention thereof or would be ineffective with respect to any party thereto.
As to any such contract, Array and Oncothyreon will use commercially reasonable
efforts to obtain as promptly as practicable following the Effective Date the
consent of the other parties to such contract or, alternatively, written
confirmation from such parties reasonably satisfactory to Oncothyreon that such
consent is not required, it being understood that neither Array, Oncothyreon nor
any of their respective Affiliates shall be required to pay money to any third
party, commence any litigation or offer or grant any accommodation (financial or
otherwise) to any third party. If such consent is not obtained, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights thereunder so that Oncothyreon would not in fact receive all such rights,
Oncothyreon and Array shall cooperate in a mutually agreeable arrangement
pursuant to which Oncothyreon would obtain, as of and following the Effective
Date, the benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting or sublicensing to Oncothyreon, or pursuant
to which Array would enforce for the benefit of Oncothyreon.
2.7    Assumed Liabilities. Subject to the terms of the Agreement, Oncothyreon
will assume and pay, perform and discharge when due those, and only those,
Liabilities of Array under and with respect to any Assumed Contracts, to the
extent that such obligations and liabilities first accrued after the Effective
Date (the “Assumed Liabilities”). Notwithstanding any provision in this
Agreement, as a material consideration and inducement to Oncothyreon to enter
into this Agreement, Array will retain, and will be solely responsible for
paying, performing and discharging when due, and Oncothyreon will not assume or
otherwise have any responsibility or liability for,

12
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



any and all Liabilities of Array (whether now existing or hereafter arising)
other than the Assumed Liabilities (the “Excluded Liabilities”). In addition,
Array shall, as requested by Oncothyreon and at Oncothyreon’s cost, enforce the
remedies available to Array and/or its Affiliates under the Assumed Contracts
for the benefit of Oncothyreon.
2.8    Contracted Analytical Services. Oncothyreon agrees that for a period of
[***] from the Effective Date, it will continue to obtain analytical services
from Array, and Array will provide such services to Oncothyreon, pursuant to a
separate agreement to be entered into between the Parties [***] following the
Effective Date pursuant to good faith negotiations, which agreement shall be
consistent with the terms set forth in Exhibit J and contain such other terms
and conditions as are reasonable and customary for arrangements of this type.


ARTICLE 3
LICENSE; NON-COMPETE
3.1    License. Array hereby grants to Oncothyreon an exclusive (including as to
Array and its Affiliates) license under the Array Technology to research,
develop, make, have made, use, offer for sale, sell, import and export Products
in the Territory for use in the Field. Oncothyreon shall have the right to
exercise such license through its Affiliates, provided that Oncothyreon shall be
responsible for the failure by its Affiliates to comply with, and Oncothyreon
guarantees the compliance by each of its Affiliates with, the terms of this
Agreement including all relevant restrictions, limitations and obligations.
3.2    Sublicenses. The license under Section 3.1 includes the right to grant
and authorize sublicenses through multiple tiers within the scope thereof to
Third Parties that Oncothyreon (or its Affiliate, as applicable), provided that:
3.2.1    Oncothyreon shall promptly notify Array of the grant of each
Sublicense, and with respect to each Sublicense granted, shall provide Array
with a copy of the final executed Sublicense, which Sublicense may be redacted
to protect confidential information of the Sublicensee or to redact information
related to any product other than the Product (but shall be sufficient, after
such redactions, for Array to determine the scope of the licenses and
sublicenses granted to such Sublicensee with respect to the Product and for
Array to determine all payments to be made to Oncothyreon with respect to the
Product under such Sublicense);
3.2.2    Oncothyreon shall be responsible for the failure of any sublicensee to
comply with, and Oncothyreon guarantees the compliance by each of its
sublicensees with the relevant terms of this Agreement including all relevant
restrictions, limitations and obligations; and
3.2.3    Oncothyreon shall only grant Sublicenses to Third Parties it reasonably
believes capable of and have resources for the development and/or
commercialization, as applicable, of the Product within the territory
contemplated by such sublicenses.
3.3    No Implied Licenses. Each Party acknowledges that the licenses granted
under this Article 3 are limited to the scope expressly granted, and all other
rights to Array’s Know-How and/

13
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



or Patent Rights are expressly reserved to Array. Without limiting the
foregoing, it is understood that Array retains all of its rights to the Array
Technology for all purposes not expressly licensed.
3.4    Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code to the extent permitted thereunder. Oncothyreon
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code. Upon the bankruptcy of Array, Oncothyreon shall further be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property, and such, if not already in its possession, shall be
promptly delivered to Oncothyreon, unless Array elects to continue, and
continues, to perform all of its obligations under this Agreement.
3.5    Exclusivity of Efforts.
3.5.1    Non-Compete. During the period commencing on the Effective Date and
ending on the [***] (“Exclusivity Period”), neither Party nor its Affiliates
will conduct, directly or indirectly, either alone or with a Third Party or by
assisting any Third Party, (i) research or development with respect to, or
manufacture or commercialize, a pharmaceutical product that is known by such
Party or its Affiliate to be a Competing Product, or (ii) conduct a drug
discovery or other research program the goal of which is to identify Competing
Products.
3.5.2    Change of Control.
(a)    In the event that during the Exclusivity Period Array enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of Array, then at Array’s option, the non-compete(s) under
Section 3.5.1 shall terminate.
(b)    In the event that during the Exclusivity Period Oncothyreon enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of Oncothyreon (such Third Party referred to as an
“Acquiror”), and such Acquiror, as of the effective date of such transaction(s),
is engaged, directly or indirectly, in the development, marketing and/or sale of
a Competing Product in any country in the Territory, then such Acquiror shall
divest its interest in the Competing Product within [***] of the effective date
of such transaction, provided that during such period (i) no Licensed Patents
are used by, and no Confidential Information of Array is used by, or disclosed
in any material manner to, Acquiror or any of its Affiliates prior to the Change
of Control (the “Acquiror Group”) for use with a Competing Product, (ii) the
Acquiror Group segregates the personnel and activities of Oncothyreon and its
other Affiliates with respect to Product from all programs of the Acquiror Group
directed to the development and/or commercialization of Competing Products,
(iii) Oncothyreon shall not change its practices with respect to the development
and/or commercialization of Product in a way that could reasonably be expected
to (A) have a material adverse effect on the viability and marketability of
Product or (B) result in the destruction, material deterioration, or material
impairment of Product, and (iv) Oncothyreon shall ensure that the Acquiror Group
does not take any action that would result in the destruction, material
deterioration, or material impairment of Product.

14
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



ARTICLE 4
DILIGENCE
4.1    General. Oncothyreon and/or its Affiliates shall, including through
Sublicensees, use Commercially Reasonable Efforts to (i) obtain Marketing
Approvals for Product in the United States and the Major EU Countries, and (ii)
commercialize Product in the United States and the Major EU Countries after
receipt of such Marketing Approvals.
4.2    Information and Reports. Oncothyreon shall keep Array informed regarding
the ongoing development and commercialization of Products through reasonably
detailed reports to be provided to Array on an annual basis. Such annual reports
shall include summaries of all material development activities (including
regulatory activities) and results with respect to the Products in the
Territory, including study results and conclusions generated therefrom with
respect to all ongoing clinical trials, CMC reports and all patent applications
filed. Additionally, Oncothyreon will upon Array’s written request, to the
extent reasonably required to confirm Oncothyreon’s compliance with the
obligations under Section 4.1(i) (“Purpose”), provide Array with the raw data
generated by or on behalf of Oncothyreon in such annual period, it being
understood that Array shall keep such data in strict confidence and may use such
data solely for the Purpose.


ARTICLE 5
FINANCIAL PROVISIONS
5.1    Upfront Payment. In consideration of the licenses and rights granted
and/or assigned to Oncothyreon hereunder, Oncothyreon shall make to Array a
one-time, upfront payment of twenty million USD (US $20,000,000) within twenty
(20) days after the Effective Date.
5.2    Oncothyreon Obligations under Original Agreement. In full satisfaction of
all of Oncothyreon’s financial obligations under the Original Agreement,
Oncothyreon shall make to Array the following payments:
5.2.1    [***];
5.2.2    [***]
5.2.3     payment of any additional amounts owing to Array under the Original
Agreement not captured in (a) or (b) above, which amounts (if any) to be
mutually determined by the Parties within sixty (60) days after the Effective
Date.
5.3    Share of Net Proceeds. Oncothyreon shall pay Array the applicable share
of Net Proceeds received by Oncothyreon from any Sublicensee during the Royalty
Term as follows:



15
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Development Stage


Share of Net Proceeds
For Sublicenses entered into [***]
[***]%
For Sublicenses entered into [***]
[***]%
For Sublicenses entered into [***]
[***]%

5.4    Milestone Payments.
5.4.1    If Oncothyreon enters into a transaction or series of transactions with
a Third Party that constitutes a Change of Control of Oncothyreon, and a
definitive agreement or agreements for such transaction or series of transaction
is executed within three (3) years following the Effective Date, then such Third
Party shall pay to Array the following amounts on the first achievement of the
following milestone events, with such payments due [***] after applicable event
occurs. Each payment shall be due once and only in connection with one Change of
Control, regardless of how many Change of Control transactions occur and how
many times and for how many Products the event may occur.


Event
Milestone Payment
1. [***]
$[***]
2. [***]
$[***]
3. [***]
$[***]
4. [***]
$[***]
5. [***]
$[***]
6. [***]
$[***]
7. [***]
$[***]

5.4.2    Notwithstanding Section 5.4.1, if Oncothyreon enters into a Sublicense
with any Third Party within three (3) years following the Effective Date and
subsequently enters, within such three (3) year-period, into a transaction or
series of transactions with an unrelated Third Party that constitutes a Change
of Control of Oncothyreon (i.e., where such acquirer is neither a Sublicensee or
an Affiliate of a Sublicensee), then no amount shall be payable under Section
5.4.1.
5.5    Royalties.
5.5.1    Royalties on Oncothyreon Net Sales. Oncothyreon shall pay Array the
applicable royalty rate for Net Sales of Product during the Royalty Term by
Oncothyreon and/or its Affiliates (excluding for clarity Sublicensees) as
follows:



16
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Oncothyreon Net Sales in a
Given Calendar Year
Royalty Rate
Less than [***]
[***]%
From [***] to [***]
[***]%
More than [***]
[***]%

For purposes of determining the royalty rate(s) pursuant to this Section 5.5.1
that is or are applicable hereunder on the Net Sales during the Royalty Term,
all Net Sales of Product in countries during the effective period of an
applicable Royalty Term shall be aggregated on a Calendar Year basis.
5.5.2    Royalties on Sublicensee Net Sales. Oncothyreon shall pay Array a
royalty of [***] of Net Sales of Product during the Royalty Term by any
Sublicensee, its affiliates or sublicensees. For clarity, the royalty rate in
this Section 5.5.2 shall apply only to sales by Sublicensees who are arms-length
Third Parties (e.g., not to acquirers or other Affiliates of Oncothyreon).
5.6    Term For Royalty Payment. Royalties payable under Section 5.5 shall be
paid on a country‑by-country, and Product-by-Product basis with respect to Net
Sales made during the “Royalty Term” for that country, which is defined as the
period from the date of the First Commercial Sale of the Product until the later
of: (i) the expiration of the last to expire Valid Claim of the Licensed Patents
or Oncothyreon Patents claiming the manufacture, use or sale of the Product in
the country where it was sold; or (ii) ten (10) years following the date of the
First Commercial Sale of the Product in the country where the Product was sold.
5.7    Certain Adjustments to Royalty Payments.
5.7.1    Right of Offset; Amount. If Oncothyreon, its Affiliates or any
Sublicensee (or its affiliates and sublicensees) believe that it is reasonably
necessary to obtain a license or similar rights to intellectual property rights
of a Third Party or Third Parties for Oncothyreon, its Affiliates or any
Sublicensee to research, develop, make, have made, use, offer for sale, sell,
have sold, import or otherwise exploit Product (“Third Party License(s)”), then
Oncothyreon shall have the right to credit [***] of any compensation (including
up-front payments, milestones and royalties) actually paid by Oncothyreon, its
Affiliates or the Sublicensee (or its affiliates and sublicensees) with respect
to Product under any such Third Party License(s) against royalties otherwise
payable hereunder with respect to units of Product subject to a royalty under
such Third Party License. Such credit against royalties payable hereunder shall
be allocated as follows: (a) [***] of royalties payable under a Third Party
License with respect the Product shall be creditable against royalties payable
hereunder with respect to units of Product subject to such Third Party royalty;
and (b) [***] of the portion of any up-front payments, milestones or other
amounts payable under a Third Party License that is reasonably allocable to the
exploitation of Product (as opposed to the exploitation of non-Products or other
use of intellectual property that is the subject of the applicable Third Party
License in a manner unrelated to Product) shall be creditable against royalties
payable hereunder with respect units of Product subject to a royalty under such
Third Party License, provided, however, that in neither case (i.e., under the
previous sub-clauses (a) or (b)) shall the royalties payable under (1)

17
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Section 5.5.1 fall below [***] of the rates set forth in Section 5.5.1; and (2)
Section 5.5.2 fall below [***].
5.7.2    Generic Product Reduction. This Section 5.7.2 will apply solely to
royalties payable under Section 5.5. Notwithstanding the foregoing provisions of
Section 5.5 (as applicable), if, in a particular Calendar Year, one or more
Third Parties is or are selling a Generic Product in the Field in a country in
the Territory and the sales of all such Generic Products in the Field in such
country represent at least [***] of the total units of a Product and related
Generic Products sold in the Field during the Royalty Term in such Calendar Year
in such country, then in such case the royalty rates attributable to the Net
Sales of such Product in the Field in such country during the Royalty Term shall
thereafter be reduced (a) by [***] of the amount otherwise payable under Section
5.5.1, and (b) to [***] with respect to the royalties payable under Section
5.5.3, as applicable. For purposes of the foregoing, “Generic Product” means
with respect to a Product, a non-proprietary product: (A) with the same active
ingredient(s) and administration route as the Product; (B)  that has obtained
Marketing Approval from the applicable Regulatory Authority solely by means of a
procedure for establishing equivalence to the Product, without the conduct of
any human clinical efficacy trials; and (C) is legally marketed in such country
by or under the authority of an entity other than Oncothyreon, its Affiliates or
Sublicensees (including affiliates and sublicensees of its Sublicensees).
5.7.3    Maximum Reductions. Notwithstanding anything in Sections 5.7.1 and
5.7.2 to the contrary, in no event shall the Royalty Payment to Array be reduced
by operation of Sections 5.7.1 and 5.7.2 (whether singly or together) to an
amount less than (a) [***] of the amount that would otherwise be due Array under
Section 5.5.1 (i.e., the royalty absent any reductions or offsets), and (b) to
less than [***] with respect to the royalties payable under Section 5.5.2.
ARTICLE 6
PAYMENTS; BOOKS AND RECORDS
6.1    Foreign Exchange; Manner and Place of Payment. All dollar amounts in this
Agreement are stated in, and all payments under this Agreement shall be made in,
United States Dollars. With respect to amounts invoiced or incurred in a
currency other than United States Dollars, the amounts shall be expressed in the
currency in which such sale was originally made, or in which such cost was
incurred, together with the United States Dollar equivalent using a rate of
exchange as published in The Wall Street Journal (U.S. Eastern Edition) on last
day of the quarter in which such sale was made or cost incurred. Payment of all
sums due hereunder shall be made by check, wire transfer, or electronic funds
transfer (EFT), at the payor’s choice, using account information provided by the
payee, which the payee may update in writing from time to time.
6.2    Taxes. In the event that applicable law requires either Party to withhold
taxes with respect to any payment to be made by such Party to the other Party
pursuant to this Agreement, the Party making the payment (the “Payor”) shall
withhold such taxes from the amount due and furnish the other Party (the
“Payee”) with proof of payment of such taxes within thirty (30) days of such
payment, and except to the extent such withholding is required under applicable
law, all payments from one Party to the other Party under this Agreement shall
be made without deduction or withholding of taxes. Any such tax required to be
withheld will be an expense of and borne by

18
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Payee. The Payor shall provide reasonable assistance to the Payee in Payee’s
efforts to claim an exemption from withholding of such taxes, obtain a refund of
any such taxes withheld, or obtain a credit with respect to such taxes withheld.
In order for the Payee to secure an exemption from, or a reduction in, any
withholding of taxes, the Payee shall provide to the Payor such forms as are
reasonably required for each type of payment to be made pursuant to the
Agreement for which an exemption from, or a reduction in, any withholding of
taxes is sought, and in the event that a required form previously furnished by
the Payee expires, is incorrect, or is inapplicable to the type of payment to be
made, due to a change in circumstances or otherwise, the Parties acknowledge
that Payee may need to furnish new forms to the Payor in order to secure an
exemption from, or a reduction in, any withholding of taxes with respect to such
payment. All payments due pursuant to this Agreement shall be paid exclusive of
any applicable value-added tax (“VAT”) (which, if applicable, shall be payable
by the Payor upon receipt of a valid VAT invoice). If the Payee is required to
report any such tax, the Payor shall promptly provide the Payee with applicable
receipts and other documentation necessary or appropriate for such report. In
the event that the governing tax authority retroactively determines that a
payment made by the Payor pursuant to this Agreement should have been subject to
withholding (or to additional withholding) for taxes, and the Payor remits such
withholding tax to the tax authority, the Payor will have the right to offset
such amount (but not interest and penalties that may be imposed thereon) against
future payment obligations of the Payor under this Agreement; provided, however,
that if no further payments or insufficient further payments are available
against which offset may be pursued, the Payor may pursue reimbursement by any
remedy (at law or in equity) available to it.
6.3    Royalty Payments and Reports. Royalty payments under this Agreement with
respect to Net Sales of Product in a given calendar quarter shall be made to
Array or its designee quarterly within [***] days following the applicable
calendar quarter. Each royalty payment shall be accompanied by a report
detailing, on a country-by-country basis for all Net Sales of Product by or
under authority of Oncothyreon during the relevant three (3) month period:
(i) units of Product sold, (ii) gross sales of the Product, (iii) calculation of
the Net Sales (and deductions utilized in determining Net Sales), and (iv) all
other calculations made in determining the applicable royalties payable on such
Net Sales.
6.4    Books and Records; Accounting and Audits. Oncothyreon shall maintain
complete and accurate books and records, in accordance with GAAP, which are
relevant to payments to be made to Array under this Agreement, which books and
records shall be sufficient in detail to verify all payment amounts due
hereunder. Array shall have the right, at its own expense and not more than once
in any Calendar Year during the term of this Agreement, to have an independent,
certified public accountant, selected by Array, and under an obligation of
confidence, audit the books and records of Oncothyreon in the location(s) where
such books and records are maintained upon reasonable notice (which shall be no
less than fifteen (15) business days prior written notice) and during regular
business hours, and for the sole purpose of verifying the basis and accuracy of
payments required and made under this Agreement. The report and communication of
such accountant with respect to such an audit shall be limited to a certificate
stating whether any, as applicable, report made or payment submitted during such
period is accurate or inaccurate and, if a discrepancy is identified, shall also
indicate the amount and if applicable, with respect to any report, the nature,
of any discrepancy, and the correct information (with respect to the applicable

19
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



period). Such accountant shall provide Array and Oncothyreon with a copy of each
such report simultaneously. Should the audit lead to the discovery of a
discrepancy: (i) to Array’s detriment, Oncothyreon shall pay to Array the amount
of the discrepancy within thirty (30) days of Oncothyreon’s receipt of the
report; or (ii) to Oncothyreon’s detriment, Oncothyreon may, as applicable,
credit the amount of the discrepancy against future payments payable to Array
under this Agreement, and if there are no such payments payable, then Array
shall pay to Oncothyreon the amount of the discrepancy within thirty (30) days
of Array’s receipt of the report. Additionally, in the event that the
discrepancy is to Array’s detriment and is greater than ten percent (10%) of the
amount due for such audited period, then Oncothyreon shall pay or reimburse the
reasonable cost charged by such accountant for such audit. Once Array has
conducted an audit permitted by this Section 6.4 in respect of any period, it
may not re-inspect Oncothyreon’s books and records in respect of such period,
unless a subsequent audit of a separate reporting period uncovers fraud on the
part of Oncothyreon that is reasonably expected to have been occurring during
the prior audited period. For clarity, however, if a discrepancy is identified
by the accountant during the course of an audit and the Parties do not agree
upon a resolution of such discrepancy, then Array’s accountant may re-inspect
the books and records to the extent reasonably relevant to resolving such
discrepancy. Notwithstanding anything herein to the contrary, upon the
expiration of three (3) years following the end of any Calendar Year, the right
to audit, the books and records for such Calendar Year shall expire and
Oncothyreon shall be released from any liability or accountability with respect
to payments as reflected in such books of Oncothyreon for such Calendar Year
(including, for clarity, with respect to the calculation of royalties payable
with respect to each such Calendar Year). Oncothyreon shall no longer be
required to retain such books and records for any Calendar Year after the
expiration of the third (3r d) Calendar Year following such Calendar Year.
6.5    Blocked Currency. If at any time legal restrictions in the Territory
prevent the prompt remittance of any payments with respect to sales therein,
Oncothyreon shall have the right and option to make such payments by depositing
the amount thereof in local currency to Array account in a bank or depository in
the Territory.
6.6    Confidentiality. Array shall treat all financial information of
Oncothyreon (and its Affiliates and Sublicensees, and their respective
affiliates and sublicensees) that is subject to review under this Article 6 of
this Agreement (including all royalty reports) as Confidential Information of
Oncothyreon.
ARTICLE 7
INTELLECTUAL PROPERTY; EXCLUSIVITY
7.1    Ownership.
7.1.1    All inventions and other Know-How arising from the Parties’ activities
under this Agreement, including any patent applications and patents covering
such inventions and other Know-How, made solely by employees or consultants of a
Party shall be owned by such Party.
7.1.2    All such inventions and other Know-How made or developed jointly by
employees or consultants of both Parties shall be owned jointly by the Parties.
Determination of

20
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



inventorship shall be made in accordance with US patent laws and any Patent
Rights with a named inventor that is an employee or consultant of each Party
will be jointly owned.
7.1.3    Subject to Sections 3.1 and 3.5, each Party may use, or license to any
Third Party, any jointly owned Know-How and Patent Rights for any other purpose
without accounting to or obtaining the approval of the other Party.
7.2    Patent Prosecution.
7.2.1    Array shall have the right to control the preparation, filing,
prosecution and maintenance of all patents and patent applications within the
Licensed Patents. Array shall give Oncothyreon an opportunity to review and
comment on the text of each patent application within the ARRY-380 Patents as
well as any other material submissions related to the ARRY-380 Patents before
filing, and shall supply Oncothyreon with a copy of such patent application as
filed, together with notice of its filing date and serial number.
7.2.2    Oncothyreon shall reimburse Array for the amounts paid to Third Parties
by Array in connection with the filing, prosecution and maintenance of the
ARRY-380 Patents, including without limitation, amounts paid by Array as filing
and maintenance fees, translation fees and amounts paid to outside patent
counsel and foreign associates, provided, however, that, to the extent Array
grants rights to one or more Third Parties under the ARRY-380 Patents for
products other than the Product and such Third Parties are obligated to
reimburse Array for such amounts, then Oncothyreon’s obligation under this 7.2.2
shall be reduced on a pro rata basis based on the number of such Third Parties
(“Patent Costs”). Array shall provide Oncothyreon with an invoice for Patent
Costs on a monthly basis, and payment shall be due within thirty (30) days
thereafter.
7.2.3    If Array, in its sole discretion, decides to abandon the preparation,
filing, prosecution or maintenance of any patent or patent application in the
ARRY-380 Patents, then Array shall notify Oncothyreon in writing thereof at
least sixty (60) days prior to any due date that requires action to avoid loss
of rights in connection with the applicable patent and/or patent application,
and following the date of such notice Oncothyreon shall have the right, at its
cost, to prosecute and maintain such patent and/or patent application in Array’s
name, provided that Oncothyreon shall give Array an opportunity to review and
comment on the text of each patent application or other material submissions
related to the ARRY-380 Patents before filing, and shall supply Array with a
copy of such patent application as filed, together with notice of its filing
date and serial number.
7.3    Enforcement of ARRY-380 Patents.
7.3.1    Notification of Infringement. In the event that either Party becomes
aware of actual or threatened infringement of any ARRY-380 Patents in any
country in the Territory by the manufacture or sale or use of a Product or a
product in the Field substantially similar to a Product (in either case, an
“Infringing Product”), it shall provide the other Party with the available
evidence, if any, of such infringement.
7.3.2    Enforcement of Patent Rights. Oncothyreon, at its sole expense, shall
have the initial right to initiate and control any enforcement of the ARRY-380
Patents with respect to an

21
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Infringing Product or to defend any declaratory judgments seeking to invalidate
or hold the ARRY-380 Patents unenforceable (each, an “Enforcement Action”), in
each case in Oncothyreon’s own name and, if necessary for standing purposes, in
the name of Array and shall consider, in good faith, the interests of Array in
so doing. If Oncothyreon does not, within one hundred twenty (120) days of
receipt of notice from Array, abate the infringement or file suit to enforce the
ARRY-380 Patents against at least one infringing party in the Territory, Array
shall have the right to take whatever action it deems appropriate to enforce the
ARRY-380 Patents. The Party controlling any such enforcement action shall not
settle the action or otherwise consent to an adverse judgment in such action
that diminishes the rights or interests of the non-controlling Party (including
in the case of Oncothyreon, entering into any settlement admitting the
invalidity of, or otherwise impairing, the ARRY-380 Patents) without the prior
written consent of the other Party. All monies recovered upon the final judgment
or settlement of any such suit to enforce the ARRY-380 Patents shall be shared,
after reimbursement of expenses, as follows: (i) in the event that Oncothyreon
brought the claim, suit or action, any remaining amount shall be shared [***] to
Oncothyreon, [***] to Array, and (ii) in the event that Array brought the claim,
suit or action, any remaining amount shall be retained by Array.
7.3.3    Cooperation. In any suit to enforce and/or defend the ARRY-380 Patents
pursuant to this Section 7, the Party not in control of such suit (a) shall, at
the request and expense of the controlling Party, reasonably cooperate and, to
the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like, and (b) further agrees to be named in and consents to join in any suit,
action, or proceeding as a party to the suit, action, or proceeding to the
extent necessary to establish standing in the suit, action, or proceeding.
7.4    Patent Marking. Oncothyreon agrees to mark and have its Sublicensees mark
all patented Products they sell or distribute pursuant to this Agreement in
accordance with the applicable patent statutes or regulations in the country or
countries of manufacture and sale thereof.
7.5    Patent Term Extensions. The Parties will reasonably discuss for which
Licensed Patents related to a Product to pursue in any country any patent term
adjustment, patent term extension, supplemental patent protection or related
extension of rights with respect to the Licensed Patents. To the extent
permitted by applicable law, Array shall apply for and pursue any such
adjustment, extension or protection as directed by Oncothyreon, at Oncothyreon’s
cost.
7.6    Multi-use Patents. For clarity, Array shall solely control, at its cost,
the filing, prosecution, maintenance, enforcement and defense of the Multi-use
Patents.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
8.1    General Warranties.
8.1.1    Array Warranties. Array warrants and represents to Oncothyreon that:

22
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



(a)    as of the Effective Date, it is the lawful and sole owner of the Array
Technology and has the full right and authority to enter into this Agreement and
grant the rights and licenses granted herein, and, without limiting the
foregoing, no Array Technology is subject to any Third-Party in-license
agreement (except for the In-License, as defined in Exhibit G, which Array
agrees not to terminate, cause to be terminated, or modify, in each case in a
way that would reasonably be expected to adversely affect Oncothyreon’s
sublicenses under the In-License);
(b)    neither Array nor its Affiliates has previously granted and will not
grant any rights in conflict with the rights and licenses granted herein, other
than those specified in Exhibit G;
(c)    neither Array nor its Affiliates has previously granted, and will not
grant during the term of this Agreement, any right, license or interest in or to
the Array Technology, or any portion thereof, to manufacture, sell or use the
Product that is in conflict with the rights or licenses granted under this
Agreement;
(d)    as of the Effective Date, it is not aware of any prior act or any fact
which causes it to conclude that any Array Patent is invalid or unenforceable;
(e)    during the term hereof, neither Array nor its Affiliates will grant a
lien or other encumbrances on any of the subject matter of this Agreement or on
any of Array’s rights, benefits, or obligations hereunder or on the Array
Technology, which would conflict with the rights of Oncothyreon hereunder;
(f)    The Product Inventory (i) has been manufactured in compliance with of
applicable Good Clinical Practices, Good Laboratory Practices or Good
Manufacturing Practices, (ii) to Array’s knowledge, conforms at the time of
delivery to Oncothyreon with the applicable specifications and all applicable
laws, rules and regulations; and (iii) is free and clear of any security
interest, lien, or other encumbrance.
(g)    Array and its Affiliates have performed all of the obligations required
to be performed by them and are entitled to all benefits under and are not
alleged to be in default in respect of, any Assumed Contract. Each of the
Assumed Contracts is in full force and effect, subject only to the effect, if
any, of applicable bankruptcy and other similar laws affecting the rights of
creditors generally and rules of law governing specific performance, injunctive
relief and other equitable remedies. There exists no default or event of default
or event, occurrence, condition or act, with respect to Array or its Affiliates,
or, to Array’s knowledge, with respect to any other contracting party, which,
with the giving of notice, the lapse of time or the happening of any other event
or condition, would reasonably be expected to (i) become a material default or
event of material default under any Assumed Contract or (ii) give any Third
Party (A) the right to declare a default or exercise any remedy under any
Assumed Contract, (B) the right to a penalty or acceleration of any payment
under any Assumed Contract, or (C) the right to cancel, terminate or modify any
Assumed Contract. Neither Array nor its Affiliates has received any written
notice regarding any actual or possible violation or breach of, default under,
or intention to cancel or modify any Assumed Contract. True, correct and
complete copies of all Assumed Contracts have been provided to Oncothyreon or
Oncothyreon’s counsel prior to the Effective Date.

23
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



(h)    As of the Effective Date, there are no pending (or to the knowledge of
Array and its Affiliates, threatened) Claims arising from the Dana Farber Study
or any clinical studies conducted by or on behalf of Array with respect to
Product.
(i)    it is currently in compliance with all material terms of the Original
Agreement.
8.1.2    Oncothyreon Warranties. Oncothyreon warrants and represents to Array
that:
(a)    to the best of its knowledge as of the Effective Date, Oncothyreon is not
engaged in contract negotiations with respect to in‑licensing or acquiring any
Competing Product;
(b)    during the term hereof, Oncothyreon will not grant a lien or other
encumbrances on any of the subject matter of this Agreement or on any of
Oncothyreon’s rights, benefits, or obligations hereunder or on the Array
Technology, which would conflict with the rights of Array hereunder;
(c)    during the term hereof, Oncothyreon will conduct the development and
commercialization of the Product in accordance with applicable United States
law, known or published standards of the FDA, and standards of the EMA, as
applicable, and the scientific standards applicable to the conduct of such
studies and activities in the United States;
(d)    during the term hereof, it will employ individuals of appropriate
education, knowledge, and experience to conduct or oversee the conduct of its
clinical and preclinical studies of the Product;
(e)    it is currently in compliance with all material terms of the Original
Agreement;
(f)    Oncothyreon is not engaged in discussions concerning, and is not
currently intending to immediately enter into, a Sublicense with respect to the
Product or a Change of Control transaction.
8.1.3    Mutual Warranty. Each of Oncothyreon and Array warrants and represents
to the other Party that, as of the Effective Date:
(a)    it is an entity duly organized, validly existing and in good standing
under the laws of the state or country (as applicable) of its organization, is
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent it
from performing its obligations under this Agreement, and has full power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b)    such Party is duly authorized, by all requisite action, to execute and
deliver this Agreement and the execution, delivery and performance of this
Agreement by such

24
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Party does not require any shareholder action or approval, and the person
executing this Agreement on behalf of such Party is duly authorized to do so by
all requisite action;
(c)    the Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights; and (ii) equitable principles of
general applicability.
(d)    The execution, delivery and performance of the Agreement by such Party
and its compliance with the terms and provisions of this Agreement does not and
shall not conflict with or result in a breach of any of the terms or provisions
of (i) any agreement, instrument or understanding, oral or written, to which it
is a Party or by which it is bound, (ii) the provisions of its operating
documents or bylaws, or (iii) any order, writ, injunction or decree of any
governmental authority entered against it or by which it or any of its property
is bound.
(e)    neither it nor its Affiliates has received from a Third Party notice that
the manufacture, sale or use of the Product would infringe any intellectual
property rights of such Third Party and to its knowledge and belief, no action,
suit or claim has been initiated or threatened against it or its Affiliates with
respect to the Array Technology, the Oncothyreon Patents or its right to enter
into and perform its obligations under this Agreement;
(f)    such Party has provided to the other Party all material Development Data
and other information in its possession or of which it is aware as of the
Effective Date, concerning efficacy, side effects, injury, toxicity, or
sensitivity, reaction and incidents or severity thereof, associated with any
preclinical use, clinical use, studies, investigations, or tests with the
Product (humans or animals). Such disclosure includes information contained in
publicly available filings with the U.S. Securities and Exchange Commission;
(g)    such Party has not employed (and, to the best of its knowledge, has not
used a contractor or consultant that has employed) any individual or entity
debarred by the FDA (or subject to a similar sanction of EMA), or, to the best
of its knowledge, any individual who or entity which is the subject of an FDA
debarment investigation or proceeding (or similar proceeding of EMA), in the
conduct of any preclinical or clinical studies of Product;
(h)    the preclinical and clinical studies of the Product conducted by or on
behalf of such Party have been performed in accordance with applicable United
States law, known or published standards of the FDA and the scientific standards
applicable to the conduct of such studies and activities in the United States;
(i)    Such Party and its Affiliates have employed individuals of appropriate
education, knowledge, and experience to conduct or oversee the conduct of all of
its clinical and preclinical studies of the Product;
(j)    in the course of developing Product, neither it nor its Affiliates has
conducted any development activities in violation of applicable Good Clinical
Practices, Good Laboratory Practices or Good Manufacturing Practices; and

25
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



(k)    All Regulatory Filings filed by such Party existing as of the Effective
Date are in good standing and in compliance with applicable laws, rules and
regulations.
8.2    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.
ARTICLE 9
CONFIDENTIALITY
9.1    Confidential Information. Except as expressly provided herein, the
Parties agree that the receiving Party shall not publish or otherwise disclose
and shall not use for any purpose any information furnished to it by the other
Party hereto pursuant to this Agreement which if disclosed in tangible form is
marked “Confidential” or with other similar designation to indicate its
confidential or proprietary nature or if disclosed orally is indicated orally to
be confidential or proprietary by the Party disclosing such information at the
time of such disclosure and is confirmed in writing as confidential or
proprietary by the disclosing Party within a reasonable time after such
disclosure (collectively, “Confidential Information”). Notwithstanding the
foregoing, Confidential Information shall not include information that, in each
case as demonstrated by written documentation:
9.1.1    was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure or, as shown by
written documentation, was developed by the receiving Party outside the
Development Program (as defined in the Original Agreement) and independent of
disclosure by the disclosing Party;
9.1.2    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
9.1.3    became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement; or
9.1.4    was subsequently lawfully disclosed to the receiving Party by a person
other than a Party or developed by the receiving Party without reference to any
information or materials disclosed by the disclosing Party.
Notwithstanding Section 9.1.1, the Parties acknowledge and agree that any
Confidential Information of Array regarding the Assumed Contracts, the Product
Inventory and the Regulatory Filings shall be deemed Oncothyreon’s Confidential
Information as of the Effective Date.
9.2    Permitted Disclosures. Notwithstanding the provisions of Section 9.1
above, each Party hereto may use and disclose the other Party’s Confidential
Information to the extent such use or disclosure is reasonably necessary (a) to
exercise the rights granted to it, or reserved by it (provided

26
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



that for purposes of clarity it is understood that Array shall not be permitted
to use Confidential Information of Oncothyreon in developing other Array
products), in each case under this Agreement (including without limitation in
the case of Oncothyreon, the right to use and disclose, including to
Sublicensees, Array Know‑How to support development (including conducting
clinical trials), regulatory, marketing and sales activities, public relations
activities, professional services activities, and medical education activities
for Product), (b) in prosecuting or defending litigation, or (c) in complying
with applicable governmental regulations, submitting information to tax or other
governmental authorities, and each Party may authorize its Affiliates (and in
the case of Oncothyreon, its Sublicensees) to use and/or disclose the other
Party’s Confidential Information as set forth in the preceding sub-clauses (a)
through (c), provided that, in the case of (c), if a Party is required to make
any such disclosure of the other Party’s Confidential Information, to the extent
it may legally do so, it will give reasonable advance notice to the latter Party
of such disclosure and, save to the extent inappropriate in the case of patent
applications or otherwise, will use its reasonable efforts to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise). If the Party whose Confidential
Information is to be disclosed has not filed a patent application with respect
to such Confidential Information, it may require the other Party to delay the
proposed disclosure (to the extent the disclosing Party may legally do so), for
up to ninety (90) days, to allow for the filing of such an application.
9.3    Terms of Agreement. Subject to Section 12.11, neither Party may disclose
the terms of this Agreement without the prior written consent of the other
Party; provided, however, that either Party may make such a disclosure (a) to
the extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) to its legal and financial
advisors, and to any actual or prospective acquirers, investors, collaborators
and lenders (as well as and to their respective legal and financial advisors)
who are obligated to keep such information confidential. If such disclosure is
required under sub-clause (a), the disclosing Party shall make reasonable
efforts to provide the other Party with notice beforehand and to coordinate with
the other Party with respect to the wording and timing of any such disclosure.
9.4    Review of Publications.
9.4.1    This Section 9.4.1 will be in effect for eighteen (18) months from the
Effective Date. As soon as is practicable prior to the oral public disclosure,
and prior to the submission to any outside person for publication of written
material (a manuscript, poster or other publication) describing any Data
generated under the Development Program (as defined in the Original Agreement)
or by Oncothyreon in its subsequent development of the Product under this
Agreement, in each case to the extent the contents of the oral disclosure or
written material have not been previously disclosed pursuant to this
Section 9.4, Oncothyreon shall disclose to Array a copy of the written material,
or a written summary of any oral disclosure, to be made or submitted, and shall
allow Array at least thirty (30) days to determine whether such disclosure or
written material contains subject matter for which patent protection should be
sought prior to publication or which Array believes should be modified to avoid
disclosure of Array Confidential Information or regulatory or other problems.
With respect to publications by investigators or other Third Parties, such
publications shall be subject to review by the other Party under this
Section 9.4 only to the extent

27
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



that Oncothyreon has the right to do so; provided that Oncothyreon shall use
reasonable efforts to secure the right to require and permit such review.
(a)    Publication Rights. After the expiration of thirty (30) days from the
date of receipt of such disclosure or written material, unless Oncothyreon has
received the written notice specified below, Oncothyreon shall be free to submit
such written material for publication or to orally disclose or publish the
disclosed research results in any manner consistent with academic standards;
provided that, in any publication permitted under this Section 9.4, Oncothyreon
shall acknowledge Array as licensor of the Product unless Array requests that
such acknowledgement not be made.
(b)    Delay of Publication. Prior to the expiration of the thirty (30)
day-period described above, Array may notify Oncothyreon in writing of its
determination that such oral presentation or written material contains
Confidential Information of Array or objectionable material or material that
consists of patentable subject matter for which patent protection should be
sought. Oncothyreon shall withhold its proposed public disclosure and confer
with Array to determine the best course of action to take in order to modify the
disclosure (including removing Confidential Information of Array) or to obtain
patent protection. After resolution of the confidentiality, regulatory or other
issues, or the filing of a patent application or due consideration as to whether
a patent application can reasonably be filed, but in no event more than
ninety (90) days after notification of Oncothyreon as provided above,
Oncothyreon shall be free to submit the written material and/or make its public
oral disclosure in a manner consistent with academic standards.
9.4.2    Advanced Copy of Publications. During the term of this Agreement,
Oncothyreon agrees to use reasonable efforts to provide Array with a courtesy
copy of each Oncothyreon abstract. paper, poster or other publication relating
to the Product(s) in advance its publication or other initial public disclosure.
ARTICLE 10
INDEMNIFICATION
10.1    Indemnification by Oncothyreon. Oncothyreon shall indemnify and hold
Array, its Affiliates and their respective officers, directors and employees
(“Array Indemnitees”) harmless from and against any Claims against them to the
extent arising or resulting from:
10.1.1    the negligence or willful misconduct of Oncothyreon, its Affiliates or
any of their Sublicensees or subcontractors;
10.1.2    the breach of any of the covenants, warranties or representations made
by Oncothyreon to Array under this Agreement;
10.1.3    any manufacture, use or sale of Product, or any other activities
related to Product, in each case conducted by or under authority of Oncothyreon,
its Affiliates or any of their sublicensees after the Effective Date in the
exercise of any rights licensed to Oncothyreon pursuant to Section 3.1;

28
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



10.1.4    any pre-clinical and/or clinical studies conducted by or on behalf of
Oncothyreon with respect to Product prior to the Effective Date;
10.1.5    any Assumed Liabilities.
provided, however, that Oncothyreon shall not be obliged to so indemnify, defend
and hold harmless the Array Indemnitees for any Claims under Section 10.2 below.
10.2    Indemnification by Array. Array shall indemnify and hold Oncothyreon,
its Affiliates, and their respective officers, directors, employees and
Sublicensees (“Oncothyreon Indemnitees”) harmless from and against any Claims
against them to the extent arising or resulting from:
10.2.1    the negligence or willful misconduct of Array, its Affiliates or any
of their subcontractors; or
10.2.2    the breach of any of the covenants, warranties or representations made
by Array to Oncothyreon under this Agreement;
10.2.3    any pre-clinical and/or clinical studies (other than the Dana Farber
Study) conducted by or on behalf of Array with respect to Product prior to the
Effective Date;
10.2.4    any Claims by Dana Farber/Partners Cancer Care for reimbursement of
medical costs for participants in the Dana Farber Study under the subject injury
provision of the Dana Farber Agreement for injuries sustained prior to the
Effective Date;
10.2.5    any Excluded Liabilities.
provided, however, that Array shall not be obliged to so indemnify, defend and
hold harmless the Oncothyreon Indemnitees for any Claims under Sections 10.1
above.
10.3    Indemnification Procedure.
10.3.1    For the avoidance of doubt, all indemnification claims in respect of
an Oncothyreon Indemnitee or Array Indemnitee shall be made solely by
Oncothyreon or Array, respectively.
10.3.2    A Party seeking indemnification hereunder (“Indemnified Party”) shall
notify the other Party (“Indemnifying Party”) in writing reasonably promptly
after the assertion against the Indemnified Party of any Claim or fact in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder (“Indemnification Claim Notice”), but the failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of any obligation or liability that it may have to the Indemnified Party,
except to the extent that the Indemnifying Party demonstrates that its ability
to defend or resolve such Claim is adversely affected thereby. The
Indemnification Claim Notice shall contain a description of the Claim and the
nature and amount of the Claim (to the extent that the nature and amount of such
Claim is known at such time). Upon the request of the Indemnifying Party, the
Indemnified Party shall furnish promptly to the

29
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Indemnifying Party copies of all correspondence, communications and official
documents (including court documents) received or sent in respect of such Claim.
10.3.3    Subject to the provisions of Sections 10.3.4 and 10.3.5, the
Indemnifying Party shall have the right, upon written notice given to the
Indemnified Party within thirty (30) days after receipt of the Indemnification
Claim Notice to assume the defense and handling of such Claim, at the
Indemnifying Party’s sole expense, in which case the provisions of
Section 10.3.4 below shall govern. The assumption of the defense of a Claim by
the Indemnifying Party shall not be construed as acknowledgement that the
Indemnifying Party is liable to indemnify any indemnitee in respect of the
Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any Indemnified Party’s claim for
indemnification. In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any losses incurred by the Indemnifying Party in its
defense of the Claim. If the Indemnifying Party does not give written notice to
the Indemnified Party, within thirty (30) days after receipt of the
Indemnification Claim Notice, of the Indemnifying Party’s election to assume the
defense and handling of such Claim, the provisions of Section 10.3.5 below shall
govern.
10.3.4    Upon assumption of the defense of a Claim by the Indemnifying Party:
(i) the Indemnifying Party shall have the right to and shall assume sole control
and responsibility for dealing with the Claim; (ii) the Indemnifying Party may,
at its own cost, appoint as counsel in connection with conducting the defense
and handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party; (iii) the Indemnifying Party shall keep the Indemnified
Party informed of the status of such Claim; and (iv) the Indemnifying Party
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses; provided, however, that it shall not, without the prior written consent
of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder or which admits any wrongdoing or responsibility for
the claim on behalf of the Indemnified Party. The Indemnified Party shall
cooperate with the Indemnifying Party and shall be entitled to participate in,
but not control, the defense of such Claim with its own counsel and at its own
expense. In particular, the Indemnified Party shall furnish such records,
information and testimony, provide witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours by the Indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Claim, and making the Indemnified Party, the indemnitees and its and
their employees and agents available on a mutually convenient basis to provide
additional information and explanation of any records or information provided.
10.3.5    If the Indemnifying Party does not give written notice to the
Indemnified Party as set forth in Section 10.3.3 above or fails to conduct the
defense and handling of any Claim in good faith after having assumed such, the
Indemnified Party may, at the Indemnifying Party’s expense, select counsel
reasonably acceptable to the Indemnifying Party in connection with

30
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



conducting the defense and handling of such Claim and defend or handle such
Claim in such manner as it may deem appropriate. In such event, the Indemnified
Party shall keep the Indemnifying Party timely apprised of the status of such
Claim and shall not settle such Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. If the
Indemnified Party defends or handles such Claim, the Indemnifying Party shall
cooperate with the Indemnified Party, at the Indemnified Party’s request but at
no expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Claim with its own counsel and at its own expense.
10.4    Special, Indirect and Other Losses. NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT
(A) FOR BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 9, OR (B) TO THE
EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 10.
10.5    No Exclusion. Neither Party excludes any liability for death or personal
injury caused by its negligence or that of its employees, agents or
subcontractors.


ARTICLE 11
TERM AND TERMINATION
11.1    Term.  This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this
Article 11, shall expire on a country-by-country basis upon expiration of the
respective Royalty Term in such country, provided that upon such expiration in
such country, Array shall grant and does hereby grant to Oncothyreon and its
Affiliates a perpetual, royalty-free, non-terminable, non-revocable
non-exclusive license with the right to sublicense through multiple tiers to
exploit any Array Know-How in connection with the development, manufacturing
and/or commercialization of Products in the Field in such country.
11.2    Termination for Cause.
11.2.1    Breach. Either Party to this Agreement may terminate this Agreement in
the event the other Party shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such default shall
have continued for ninety (90) days after written notice thereof was provided to
the breaching Party by the non‑breaching Party; provided, however, that, where
the Party alleged to be in breach or default disputes in good faith within such
ninety (90) day period that the claimed breach or default exists and such
claimed breach or default is not solely for failure to make any undisputed
payment due hereunder, the Parties shall submit the dispute to a single
arbitrator appointed in accordance with the rules of the American Arbitration
Association then in effect for a determination, taking into consideration the
totality of the circumstances, of whether such ninety (90) day cure period
should be tolled until it is finally determined in accordance with Section 12.2
below that this Agreement was materially breached. The Parties shall instruct
such arbitrator to make such determination within ninety (90) days after

31
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



such arbitrator is appointed. Such ninety (90) day cure period shall be tolled
during the period commencing from such time as the Party alleged to be in breach
disputes the failure to pay or material breach in accordance with this Section
11.2.1 until such time as the arbitrator makes his or her determination under
this Section 11.2.1. If the arbitrator determines that such cure period shall be
tolled pending final resolution of the dispute, the non-breaching Party shall
not have the right to terminate this Agreement unless it has been determined in
accordance with Section 12.2 below that this Agreement was materially breached
and the breaching Party fails to comply with its obligations within ninety (90)
day after such determination. If on the other hand, the arbitrator decides that
such cure period should not be tolled pending final resolution of the dispute,
then such cure period shall not be tolled other than until the arbitrator makes
his or her determination under this Section 11.2.1. It is understood that the
finding of the arbitrator under this Section 11.2.1 shall not be binding on
either Party as to the question of whether a material breach of the Agreement
occurred, and shall apply only to determine whether or not the cure period
should be tolled as provided in this Section 11.2.1. In any case, the final
determination of whether a material breach has occurred shall be determined only
pursuant to Section 12.2. Notwithstanding the foregoing, in the event of a
non‑monetary breach or default, if the breach or default by its nature, is
curable, but is not reasonably capable of being cured within the ninety (90) day
cure period, then such cure period shall be extended if the breaching Party
provides a written plan for curing such breach to the notifying Party and is
making a good faith efforts to cure such breach or default in accordance with
such written plan, the notifying Party may not terminate this Agreement,
provided, however, that the notifying Party may terminate this Agreement if such
breach or default is not cured within one hundred eighty (180) days of the start
of the 90-day cure period, as described above. Furthermore, in the event a
material breach by Oncothyreon is with respect to Oncothyreon’s failure to use
of Commercially Reasonable Efforts in commercializing one or more given Products
in one or more country(ies), Array’s termination rights under this Section
11.2.1 shall be limited to such Product(s) and country(ies), and shall not
affect other Products or countries with respect to which Oncothyreon is not in
default. The right of either Party to terminate this Agreement as herein above
provided shall not be affected in any way by its waiver of, or failure to take
action with respect to, any previous default.
11.2.2    Termination for Insolvency. Either Array or Oncothyreon may terminate
this Agreement without notice if an Insolvency Event occurs in relation to the
other Party. In any event when a Party first becomes aware of the likely
occurrence of any Insolvency Event in regard to that Party, it shall promptly so
notify the other Party in sufficient time to give the other Party sufficient
notice to protect its interests under this Agreement.
11.2.3    Other. Each Party agrees (to the extent it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim to
take the benefit or advantage of, any stay or extension law or any other law
wherever enacted, now or at any time hereafter in force, which would prohibit
the termination of this Agreement or in any way modify the effects thereof as
provided herein; and each Party (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the other Party, but will suffer and permit the execution of every power as
though no such law had been enacted.

32
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



11.3    Termination on Notice. Oncothyreon may terminate this Agreement without
cause at any time by giving Array one hundred eighty (180) days prior notice in
writing.
11.4    Consequences of Terminations.
11.4.1    Accrued Obligations. Termination of this Agreement for any reason
shall not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.
11.4.2    License. Upon any termination of the Agreement, subject to Section
11.4.4, the license granted to Oncothyreon in Section 3.1 shall terminate.
11.4.3    Upon any termination of the Agreement for any reason:
(a)    Oncothyreon shall promptly assign and transfer to Array all Regulatory
Filings with respect to the applicable Product(s) in the Field that are held or
Controlled by or under authority of Oncothyreon or its Affiliates (including
Regulatory Filings obtained by Sublicensees to the extent such Sublicensees’
Sublicense(s) do not survive the termination of this Agreement), and shall take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights under such Regulatory Filings
to Array. Oncothyreon shall cause each of its Affiliates and all Sublicensees
whose Sublicense(s) do not survive the termination of this Agreement to transfer
any such Regulatory Filings to Array if this Agreement terminates. If applicable
laws, rules or regulations prevents or delays the transfer of ownership of a
Regulatory Filing to Array, Oncothyreon shall grant, and does hereby grant, to
Array an exclusive right of access and reference to such Regulatory Filing for
the Product(s), and shall cooperate fully to make the benefits of such
Regulatory Filings available to Array and/or its designee(s). Within sixty (60)
days after notice of such termination, Oncothyreon shall provide to Array copies
of all such Regulatory Filings, and of all preclinical and clinical data
(including raw data, original records, investigator reports, both preliminary
and final, statistical analyses, expert opinions and reports, safety and other
electronic databases) and other Know-How information pertaining to the Product,
or the manufacture thereof. Array shall be free to use and disclose such
Regulatory Filings and other items in connection with the exercise of its rights
and licenses under this Section 11.4.
(b)    Oncothyreon shall grant, and hereby does grant, effective upon the
effective date of such termination: (i) an exclusive, worldwide, royalty-bearing
license to Array under any Patent Rights owned or Controlled by Oncothyreon or
its Affiliates that: (A) were generated by Oncothyreon or its Affiliates in
connection with the development or commercialization of the Product(s) prior to
the effective date of such termination, or (B) were otherwise utilized by
Oncothyreon, its Affiliates or Sublicensees in the development or
commercialization of the Product(s); and (ii) a non-exclusive, worldwide,
fully-paid license to Array under any Know-How that: (A) were generated by
Oncothyreon or its Affiliate in connection with the development or
commercialization of the Product(s)prior to the effective date of such
termination, or (B) were otherwise utilized by Oncothyreon, its Affiliates or
Sublicensees in the development or

33
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



commercialization of the Product(s), in each case under the preceding
sub-clauses (i) and (ii) solely to the extent reasonably necessary or useful for
Array to make, use, sell, offer for sale or import Product(s) in the Field as
are then being developed, marketed or manufactured by Oncothyreon, its
Affiliates or Sublicensees as of the date of such termination; provided,
however, that (1) in consideration of the licenses granted hereunder, Array
shall pay Oncothyreon a royalty on the Net Sales of Products at a royalty rate
of [***] for Products that have [***] as of the effective date of such
termination or [***] for Products that have [***] as of the effective date of
such termination; and (2) if any such Patent Rights or Know-How licensed to
Array hereunder is subject to payment obligations to a Third Party, Oncothyreon
shall promptly disclose such obligations to Array in writing and such Patent
Rights or other intellectual property shall be deemed to be Controlled by
Oncothyreon only if Array agrees in writing to reimburse all amounts owed to
such Third Party as a result of Array’s exercise of such license. The royalty
payable Array to Oncothyreon under clause (1) above shall be payable on a
Product-by-Product and country-by-country basis only for so long as the sale of
a particular Product in a particular country would infringe a Valid Claim of the
patents being licensed to Array by Oncothyreon hereunder. For clarity, if
Oncothyreon is acquired by a Third Party in a Change of Control Transaction, in
no event shall the licenses granted hereunder include any Patent Rights or
Know-How of such Third Party (or of those of its Affiliates that were Affiliates
prior to the close of such Change of Control Transaction) that were not actually
utilized in the development or commercialization of the Product(s).
(c)    Oncothyreon hereby assigns and shall cause to be assigned to Array all
worldwide rights in and to any and all trademarks used in connection with the
commercialization of the applicable Product(s) by Oncothyreon or its Affiliates.
It is understood that such assignment shall not include Oncothyreon’s name or
trademark for Oncothyreon’s (or its Affiliates’) company itself.
(d)    If there are any ongoing clinical trials with respect to the Product
being conducted by or on behalf of Oncothyreon, its Affiliates at the time of
notice of termination, Oncothyreon agrees to (i) promptly transition to Array or
its designee some or all of such clinical trials and the activities related to
or supporting such trials (ii) continue to conduct such clinical trials for a
period requested by Array up to a maximum of [***] after the effective date of
such termination, or (iii) terminate such clinical trials; in each case as
requested by Array and subject to compliance with applicable laws, rules and
regulations. Array shall be responsible for the costs of such transition except
in the case of a termination of this Agreement by Array pursuant to Section
11.2.1, in which case Oncothyreon shall be responsible for such costs.
11.4.4    Oncothyreon and its Affiliates shall have the right to continue to
distribute and sell the applicable Product(s) in each country of the Territory
in which they are then marketing such Products, in accordance with the terms and
conditions of this Agreement, for up to [***] following the effective date of
termination, provided that Array may, upon written notice to Oncothyreon, to be
provided within thirty (30) days from the effective date of termination, elect
to purchase the quantities of Product in its or its Affiliates’ Control, in
which case Oncothyreon shall sell Array such quantities at a price equal to (a)
Oncothyreon’s or its Affiliate’s fully burdened manufacturing costs, or (b) if
the Product was manufactured by a Third Party manufacturer, [***] (“Purchase
Price”). Additionally, if requested by Array, Oncothyreon or its Affiliates
shall continue

34
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



to distribute and sell the Products in each country of the Territory in which
they were marketing the Products as of the date of termination, in accordance
with the terms and conditions of this Agreement, for a period requested by Array
not to exceed [***] following the effective date of termination
(“Commercialization Wind-Down Period”) provided that Array may terminate this
Commercialization Wind-Down Period upon ninety (90) days’ notice Oncothyreon
(subject to Oncothyreon’s right set forth above to continue to distribute and
sell the applicable Product(s), for up to [***] following the effective date of
termination). Notwithstanding any other provision of this Agreement, during this
Commercialization Wind-Down Period, Oncothyreon’s and its Affiliates’ rights
with respect to the Products (including the licenses granted under Section 3.1)
shall be non-exclusive, and Array shall have the right to engage one or more
other partner(s) or distributor(s) of the Products in all or part of the
Territory. The Products sold or disposed by Oncothyreon or its Affiliates during
this Commercialization Wind-Down Period shall be subject to royalties under
Section 5.5 above. After the Commercialization Wind-Down Period, Oncothyreon and
its Affiliates shall not sell the Products or make any representation regarding
their status as a licensee of or distributor for Array for the Products.
11.4.5    Oncothyreon’s Sublicenses shall, at the request of Array, be assigned
to Array to the furthest extent possible. In the event Array does not request
assignment of such Sublicenses, then such Sublicense shall be deemed to survive,
and such Sublicensee shall be considered a direct licensee of Array, provided
that (a) such Sublicense was validly issued in accordance with Section 3.2, (b)
as of the effective date of such termination, such Sublicensee is then in full
compliance with all terms and conditions of its sublicense, (c) the duties of
Array with respect to such surviving Sublicense will not be greater than the
duties of Array under this Agreement, and (d) such Sublicensee agrees in writing
to assume all applicable obligations of Oncothyreon under this Agreement.
11.4.6    Transition Assistance. Oncothyreon agrees to fully cooperate with
Array and its designee(s) to facilitate a smooth, orderly and prompt transition
of the development and commercialization of Products to Array and/or its
designee(s) during the Commercialization Wind-Down Period. Without limiting the
foregoing Oncothyreon shall promptly provide Array manufacturing information
(including protocols for the production, packaging, testing and other
manufacturing activities) relating to the Product in Oncothyreon’s Control,
which in each case Array shall have the right to use and disclose for any
purpose during this Commercialization Wind-Down Period and thereafter solely as
reasonably necessary or useful to manufacture, or have manufactured, the
Product. Upon request by Array, Oncothyreon shall transfer to Array some or all
quantities of the Product in its or its Affiliates’ Control (as requested by
Array), within thirty (30) days after the end of this Commercialization
Wind-Down Period, and Array shall buy such quantities at the Purchase Price. If
any Product was manufactured by any Third Party for Oncothyreon, or Oncothyreon
had contracts with vendors which contracts are necessary or useful for Array to
take over responsibility for the Product in the Territory, then Oncothyreon
shall to the extent possible and requested in writing by Array, assign all of
the relevant Third-Party contracts to Array, and in any case, Oncothyreon agrees
to cooperate with Array to ensure uninterrupted supply of the Products. If
Oncothyreon or its Affiliate manufactured any Product at the time of
termination, then Oncothyreon (or its Affiliate) shall continue to provide for
manufacturing of such Product for Array, at its fully-burdened manufacturing
cost therefor, plus ten percent (10%), from the date of notice

35
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



of such termination until such time as Array is able, using diligent efforts to
do so but no longer than the expiration of the Commercialization Wind-Down
Period, to secure an acceptable alternative commercial manufacturing source from
which sufficient quantities of the Product may be procured and legally sold in
the Territory.
11.5    Survival.  Articles 10 and 12, and Sections 2.1; 2.7; 3.3; 3.2.2 (with
respect to each surviving Sublicense until such time as such Sublicense is
assigned to Array or Array and such Sublicensee enter into a direct license
agreement); 3.4; 5.3 (limited to amounts payable as to the effective date of
termination or with respect to any surviving Sublicenses); Sections 5.5-5.7,
6.1-6.3 and 6.5 (limited in each case to amounts payable with respect to sales
of Product as to the effective date of termination or with respect to sales of
Product thereafter pursuant to 11.4.4 ); 6.4; 6.6; 7.1; 7.3.3 and the last
sentence of 7.3.2 (in each case with respect to any ongoing enforcement actions
until control of such enforcement actions is assumed by Array); 8.2, 9.1-9.3,
11.4 and 11.5 of this Agreement shall survive expiration or termination of this
Agreement for any reason. Additionally, in the event of the expiration (but not
an earlier termination) of this Agreement, the final clause of Section 11.1
shall survive. With respect to any termination or expiration of this Agreement,
all rights and obligations of the Parties under this Agreement shall terminate
upon such expiration or termination, except to the extent otherwise provided in
this Article 11.5. No expiration or any termination of this Agreement shall
release a Party from the obligations to make any payments that were due or had
accrued as to the effective date of such termination.

MISCELLANEOUS
12.1    Governing Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, U.S.A., without reference to
conflicts of laws principles. The U.N. Convention on the Sale of Goods shall not
apply to this Agreement.
12.2    Particular Disputes.
12.2.1    Binding Arbitration in Certain Specified Matters. This Section 12.2.1
shall only apply to the matters expressly identified in this Agreement as
subject to resolution pursuant to this Section 12.2.1. Such matters shall be
referred to binding arbitration by one (1) arbitrator. In such arbitration, the
arbitrator shall be an independent expert (including in the area of the dispute)
in the pharmaceutical or biotechnology industry mutually acceptable to the
Parties. The Parties shall use their best efforts to mutually agree upon one (1)
arbitrator; provided, however, that if the Parties have not done so within ten
(10) days after initiation of arbitration hereunder, or such longer period of
time as the Parties have agreed to in writing, then such arbitrator shall be an
independent expert as described in the preceding sentence selected by the San
Francisco office of the American Arbitration Association. Such arbitration shall
be limited to casting the deciding vote (i.e., a single vote) with respect to
all matters subject to this Section 12.2.1 then in dispute, and in connection
therewith, each Party shall submit to the arbitrator in writing its position on
and desired resolution of each such matter. Such submission shall be made within
ten (10) days of the selection or appointment of the arbitrator, and the
arbitrator shall rule on all such matters and cast the deciding vote (i.e., a
single vote) within ten (10) days of receipt of the written submissions by both
Parties.

36
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



Except as provided in the preceding sentence, such arbitration shall be
conducted in accordance with the then-current Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator’s vote shall be final and
binding upon the Parties.
12.2.2    Other Matters. In disputed matters other than those covered by Section
12.2.1 above, the matter may be referred at the election of either Party to the
Senior Officers who shall attempt in good faith to resolve such disagreement. If
the Senior Officers cannot resolve such issue within thirty (30) days of the
matter being referred to them, then either Party may initiate legal proceedings
to resolve the matter.
12.2.3    Costs and Timing. The costs of any arbitration conducted pursuant to
this Section 12.2 shall be borne equally by the Parties. The Parties shall use
diligent efforts to cause the completion of any such arbitration within sixty
(60) days following a request by any Party for such arbitration.
12.3    Force Majeure.  Nonperformance of any Party shall be excused to the
extent that performance is rendered impossible by strike, fire, earthquake,
flood, governmental acts or orders or restrictions, failure of suppliers, or any
other reason where failure to perform is beyond the reasonable control of the
nonperforming Party.
12.4    No Implied Waivers; Rights Cumulative.  No failure on the part of Array
or Oncothyreon to exercise and no delay in exercising any right under this
Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, nor shall any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
12.5    Independent Contractors.  Nothing contained in this Agreement is
intended implicitly, or is to be construed, to constitute Array or Oncothyreon
as partners in the legal sense. No Party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any Third Party. This Agreement does not create a
partnership for USA federal income tax purposes (as defined in Section 761 of
the USA Internal Revenue Code), for any USA state or local jurisdiction, or in
any country other than the USA. Therefore there is no requirement to file Form
1065, USA Partnership Return of Income, any similar USA state or local income
tax return, or any similar document with tax authorities in any country other
than the USA.
12.6    Subcontractors. Except as otherwise set forth in this Agreement, each
Party may engage subcontractors to perform, under its direction, specific
functions that are assigned to it hereunder or that it carries out in the
exercise of its rights hereunder, in each case in accordance with this
Section 12.6. Each Party shall be fully responsible under this Agreement for the
performance hereof by its permitted subcontractors as if such Party so performed
this Agreement itself.
12.7    Notices.  All notices, requests and other communications hereunder shall
be in writing and shall be personally delivered or sent by registered or
certified mail, return receipt

37
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



requested, postage prepaid, in each case to the respective address specified
below, or such other address as may be specified in writing to the other Parties
hereto:
Oncothyreon:    Oncothyreon Inc.
2601 Fourth Ave
Suite 500
Seattle WA 98121
Attn: Robert Kirkman, MD, CEO
Fax: (206) 801-2101
With a copy to:    Fenwick and West, LLP
1191 Second Avenue
10th Floor
Seattle, WA 98101
Attn: Effie Toshav
Fax: (206) 389-4511
Array:    Array BioPharma Inc.
3200 Walnut Street.
Boulder, CO 80301
Attn: Chief Operating Officer
Fax: (303) 381-6697
with a copy to:    Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
Attn: General Counsel
Fax: (303) 386-1290
12.8    Assignment.  This Agreement shall not be assignable by either Party to
any Third Party hereto without the written consent of the other Party hereto;
provided that, either Party may assign this Agreement without the other Party’s
consent to an entity that acquires, directly or indirectly, control of such
Party through a Change of Control transaction.
12.9    Modification.  No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by all Parties hereto. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by all Parties.
12.10    Severability.  If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction. In the event a Party seeks to avoid a provision of this Agreement
by asserting

38
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



that such provision is invalid, illegal or otherwise unenforceable, the other
Party shall have the right to terminate this Agreement upon sixty (60) days’
prior written notice to the asserting Party, unless such assertion is eliminated
and the effect of such assertion cured within such sixty (60)-day period. Any
termination in accordance with the foregoing sentence shall be deemed a
termination pursuant to Section 11.2.1 and the Party who made such assertion
shall be deemed the breaching Party for purposes of applying Section 11.4.
12.11    Publicity Review.  Neither Party shall originate any written publicity,
news release or other announcement or statement relating to the announcement or
terms of this Agreement (collectively, a “Written Disclosure”), without the
prompt prior review and written approval of the other Party, which approval
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either Party may make any public Written Disclosure it believes in good faith
based upon the advice of counsel is required by applicable law, rule or
regulation or any listing or trading agreement concerning its or its Affiliates’
publicly traded securities; provided, however, that such Written Disclosure
shall minimize to the extent possible the financial information disclosed, and
that prior to making such Written Disclosure, the disclosing Party shall provide
to the other Party a copy of the materials proposed to be disclosed and provide
the receiving Party with an opportunity to promptly review the Written
Disclosure. Notwithstanding the foregoing, the Parties shall agree upon a press
release to announce the execution of this Agreement, together with a
corresponding Question & Answer outline for use in responding to inquiries about
the Agreement substantially in the form attached as Exhibit K; thereafter,
Oncothyreon and Array may each disclose to Third Parties the information
contained in such press release and Question & Answer outline without the need
for further approval by the other.
12.12    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument.
12.13    Headings.  Headings used herein are for convenience only and shall not
in any way affect the construction of or be taken into consideration in
interpreting this Agreement.
12.14    Export Laws.  Notwithstanding anything to the contrary contained
herein, all obligations of Array and Oncothyreon are subject to prior compliance
with United States and foreign export regulations and such other United States
and foreign laws and regulations as may be applicable, and to obtaining all
necessary approvals required by the applicable agencies of the governments of
the United States and foreign jurisdictions. Array and Oncothyreon shall
cooperate with each other and shall provide assistance to the other as
reasonably necessary to obtain any required approvals.
12.15    Entire Agreement.  This Agreement together with the Exhibits hereto,
constitute the entire agreement, both written or oral, with respect to the
subject matter hereof, and supersede all prior or contemporaneous understandings
or agreements, whether written or oral, between Array and Oncothyreon with
respect to such subject matter, including the Original Agreement and that
certain Confidentiality Agreement executed by the Parties effective on January
25, 2013, it being understood that all information exchanged between the Parties
under such Confidentiality Agreement and the Original Agreement shall be deemed
Confidential Information of the disclosing Party under Article 9 hereof.

39
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



[Remainder of this page intentionally blank. Signature page follows.]



40
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------





Execution Copy

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the date first above
written.
ARRAY BIOPHARMA INC.        ONCOTHYREON INC.
By:     /s/ David L. Snitman        By:    /s/ Robert L. Kirkman        
Name: David L. Snitman        Name: Robert L. Kirkman    
Title: COO        Title: President and CEO    





[Signature Page for License Agreement]
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT A
ARRY-380
Chemical
Name:(N4-(4-([1,2,4]triazolo[1,5-a]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine




Molecular Formula: C26H24N8O2 
Molecular Weight: 480.52


[ex103oncothyreon380li_image1.gif]


Chemical structure of ONT-380





A-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT B
LICENSED PATENTS
Exhibit B-1: Multi-Use Patents


[***]




Exhibit B-2: ARRY-380 Patents


[***]



B-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT C
TECHNOLOGY TRANSFER
[***]





C-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT D
PRODUCT INVENTORY
All ancillary compounds and materials associated with the development and
characterization of ARRY-380 drug product and drug substance; including but not
limited to:
•all reference standards and retains as needed for analytical testing
•Finished Drug product and API as listed below


[***]






*Transfer price applicable to quantities owned by Array as of Effective Date:
[***]





D-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT E
REGULATORY FILINGS
[***]





E-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT F
ASSUMED CONTRACTS
[***]







F-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT G
ARRAY DISCLOSURES
[***]





G-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT H
ONCOTHYREON DISCLOSURES
None.





H-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT J
ANALYTICAL SERVICES
[***]







J-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



EXHIBIT K
PRESS RELEASE
[ex103oncothyreon380li_image2.jpg]
Oncothyreon Announces Exclusive License Agreement with Array BioPharma for
ONT-380
SEATTLE, WASHINGTON, December 12, 2014 - Oncothyreon Inc. (NASDAQ: ONTY)
announced that Array BioPharma Inc. (NASDAQ: ARRY) has granted Oncothyreon an
exclusive license to develop, manufacture and commercialize ONT-380 (ARRY-380),
an orally active, reversible and selective small molecule HER2 inhibitor. The
license agreement replaces the prior Development and Collaboration Agreement
under which Oncothyreon and Array were jointly developing ONT-380.
As part of the agreement, Oncothyreon will pay Array $20 million as an upfront
fee. In addition, Oncothyreon will pay Array a significant portion of any
payments received from sublicensing ONT-380 rights. If Oncothyreon is acquired
within three years of the effective date of the current agreement, Array will be
eligible for up to $280 million in commercial milestone payments. Array is also
entitled to receive up to a double-digit royalty based on net sales of ONT-380.
“We are encouraged by the positive preliminary evidence of efficacy and
tolerability seen in patients with advanced metastatic breast cancer in our
ongoing Phase 1b trials of ONT-380, as will be reported today at the San Antonio
Breast Cancer Symposium,” said Robert L. Kirkman, M.D., President and Chief
Executive Officer of Oncothyreon. “We are pleased, therefore, to obtain the
exclusive rights to develop and commercialize ONT-380.”
About ONT-380
ONT-380 is an orally active, reversible and selective HER2 inhibitor invented at
Array. In multiple preclinical tumor models, ONT-380 was well tolerated and
demonstrated significant dose-related tumor growth inhibition that was superior
to Herceptin® (trastuzumab) and Tykerb® (lapatinib). Additionally, in these
models, ONT-380 demonstrated synergistic or additive tumor growth inhibition
when dosed in combination with the standard-of-care therapeutics Herceptin or
Taxotere® (docetaxel). ONT-380 has also demonstrated superior activity, based on
overall survival, compared to Tykerb® and to the investigational drug,
neratinib, in an intracranial HER2 positive breast cancer xenograft model.
A Phase 1 trial of ONT-380, with both dose-escalation and expansion components,
has been completed in 50 patients, 43 of whom had HER2 positive metastatic
breast cancer. All HER2 positive breast cancer patients had progressed on a
Herceptin-containing regimen. In addition, over 80% had been treated with
Tykerb, with many having progressed on therapy. In this study, ONT-380
demonstrated an acceptable safety profile; treatment-related adverse events were
primarily Grade 1. Because ONT-380

K-1
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



is selective for HER2 and does not inhibit EGFR, there was a low incidence and
severity of treatment-related diarrhea, rash and fatigue. Additionally, there
were no treatment-related cardiac events or Grade 4 treatment-related adverse
events reported. Twenty-two HER2 positive breast cancer patients with measurable
disease were treated with ONT-380 at doses greater than or equal to 600 mg BID.
In this heavily pretreated patient population, there was a clinical benefit rate
(partial response [n = 3] plus stable disease for at least 6 months [n = 3]) of
27%.
Oncothyreon is currently conducting two Phase 1b trials of ONT-380 in
combination with other agents. The first trial (ClinicalTrials.gov Identifier
NCT02025192) is a parallel dose-escalation study of ONT-380 in combination with
Xeloda® (capecitabine) and/or Herceptin® (trastuzumab) in patients who have been
previously treated with Herceptin and Kadcyla® (ado-trastuzumab emtansine or
TDM-1) for metastatic breast cancer. The second trial (ClinicalTrials.gov
Identifier NCT01983501) is a dose-escalation study of ONT-380 in combination
with Kadcyla in patients who have been previously treated with Herceptin and a
taxane for metastatic breast cancer. Preliminary data from both trials will be
presented today at the San Antonio Breast Cancer Symposium and are summarized in
an accompanying press release.
About Oncothyreon
Oncothyreon is a clinical-stage biopharmaceutical company specializing in the
development of innovative therapeutic products for the treatment of cancer. Our
goal is to discover, develop and commercialize novel compounds that have the
potential to improve the lives and outcomes of cancer patients. Our current
clinical-stage product candidates include ONT-380, an orally active and
selective small molecule HER2 inhibitor, and ONT-10, a therapeutic vaccine
targeting MUC1. We are developing preclinical product candidates in oncology,
and potentially certain rare diseases, using our recently acquired protocell
technology. For more information, visit www.oncothyreon.com.
Oncothyreon Forward-Looking Statements
In order to provide Oncothyreon’s investors with an understanding of its current
results and future prospects, this release contains statements that are
forward-looking. Any statements contained in this press release that are not
statements of historical fact may be deemed to be forward-looking statements.
Words such as “believes,” “anticipates,” “plans,” “expects,” “will,” “intends,”
“potential,” “possible” and similar expressions are intended to identify
forward-looking statements. These forward-looking statements include
Oncothyreon’s expectations regarding clinical development activities.
Forward-looking statements involve risks and uncertainties related to
Oncothyreon’s business and the general economic environment, many of which are
beyond its control. These risks, uncertainties and other factors could cause
Oncothyreon’s actual results to differ materially from those projected in
forward-looking statements, including those predicting the timing, duration and
results of clinical trials, the timing and results of regulatory reviews, the
safety and efficacy of our product candidates, and the indications for which our
product candidates might be developed. There can be no guarantee that the
results of preclinical studies or clinical trials will be predictive of either
safety or efficacy in future clinical trials. Although Oncothyreon believes that
the forward-looking statements contained herein are reasonable, it can give no
assurance that its expectations are correct. All forward-looking statements

K-2
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------



are expressly qualified in their entirety by this cautionary statement. For a
detailed description of Oncothyreon’s risks and uncertainties, you are
encouraged to review the documents filed with the securities regulators in the
United States on EDGAR and in Canada on SEDAR. Oncothyreon does not undertake
any obligation to publicly update its forward-looking statements based on events
or circumstances after the date hereof.
Additional Information
Additional information relating to Oncothyreon can be found on EDGAR at
www.sec.gov and on SEDAR at www.sedar.com.
Oncothyreon Investor and Media Relations Contact:
Julie Rathbun
Rathbun Communications
206-769-9219
ir@oncothyreon.com



K-3
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.